Exhibit 10.7

31St Street Holiday Inn

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made as of the 11th day of
May, 2011 (“Effective Date”), between (i) CHSP 31ST STREET LLC, a Delaware
limited liability company (“Buyer”), and (ii) HEENA HOTEL LLC, a New York
limited liability company (“Seller”).

ARTICLE 1. INTERPRETATION

1.1. Definitions. For purposes of this Agreement, the following capitalized
terms shall have the meanings indicated:

1.1.1. Accounting Firm: as defined in Section 10.6.

1.1.2. Action: any action, suit, arbitration, mediation, governmental
investigation or other legal proceeding.

1.1.3. Allocation: as defined in Section 2.2.1.

1.1.4. Apportionment Time: 11:59 p.m. local time at the Hotel on the day
preceding the Closing Date.

1.1.5. Approved Plans and Specifications: as defined in Section 3.11.

1.1.6. Buyer: as defined in the Preamble.

1.1.7. Buyer Indemnified Parties: as defined in Section 7.5.1.

1.1.8. Buyer Representatives: as defined in Section 5.1.2.

1.1.9. Buyer’s Designee: as defined in Section 11.1.

1.1.10. Closing: the consummation of the purchase and sale of the Hotel as
contemplated by this Agreement.

1.1.11. Closing Date: the date on which the Closing occurs.

1.1.12. Code: the Internal Revenue Code of 1986, as amended.

1.1.13. Confidential Materials: books, records or files (whether in a printed or
electronic format) that consist of or contain any of the following: appraisals;
feasibility studies; market studies; strategic plans for the Hotel; internal
analyses; information regarding the marketing of the Hotel for sale; information
relating to obtaining internal authorization for the sale of the Hotel by
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller; information relating to properties
other than the Hotel; [agreements between Seller and/or its affiliates or
between Seller (and/or its affiliates) and



--------------------------------------------------------------------------------

any Franchisor (and/or its affiliates) relating to the Hotel that will be
terminated as to the Hotel at or prior to Closing;] documents, information and
agreements relating to Seller’s internal ownership and leasing structure for the
Hotel; and the Excluded Property and any information or agreements relating
thereto.

1.1.14. Consumables: (i) all unopened food and alcoholic or non-alcoholic
beverages located at the Hotel, excluding any alcoholic beverages that may not
be legally transferred to Buyer under Legal Requirements, (ii) all china,
glassware, linens, silverware, kitchen and bar small goods, paper goods, guest
supplies, engineering, maintenance, mechanical, fuel, cleaning and housekeeping
supplies, matches and ashtrays, soap and other toiletries, laundry supplies,
stationery, menus, uniforms, brochures and other promotional materials,
(iii) all “Inventories” as defined in the Uniform System of Accounts and
(iv) all other similar supplies and materials located at the Hotel.

1.1.15. Contract: any contract for services, maintenance and supplies, purchase
order, booking and reservation agreement, credit card service agreement,
equipment lease and any other contract or agreement to which Seller is a party
relating to the use, maintenance, operation, provisioning or equipping of the
Hotel, but excluding the Excluded Contracts.

1.1.16. Damages: damages, liabilities, losses, claims, costs and expenses
(including reasonable attorneys’ fees and expenses) actually incurred by a
Person.

1.1.17. Deposit: as defined in Section 2.2.2.3.

1.1.18. Due Diligence Period: as defined in Section 5.1.1.

1.1.19. Effective Date: as defined in the Preamble.

1.1.20. Encumbrance: any lien, mortgage, deed of trust, security interest,
pledge, charge, option, encroachment, easement, covenant, lease, reservation or
restriction of any kind (whether recorded, perfected, choate or inchoate, actual
or contingent) affecting title to all or any part of the Hotel.

1.1.21. Environmental Laws: all Legal Requirements in effect as of the Effective
Date relating to the protection of the environment or to human health, or
regulating the manufacture, use or disposal of Hazardous Substances.

1.1.22. Escrow Agent: See definition of “Title Company.” Title Company shall be
the Escrow Agent hereunder.

1.1.23. Excluded Contracts: collectively, (i) the License Agreement, (ii) any
national, regional or other Contract entered into by Licensor pursuant to which
goods or services are provided to hotels in addition to the Hotel and which
terminates upon termination of the License Agreement, and (iii) any Contracts
for the design, engineering or construction of the Hotel or Contracts for the
supply of materials for such design, engineering or construction.

1.1.24. Escrowed Amount: as defined in Section 2.3.

 

- 2 -



--------------------------------------------------------------------------------

1.1.25. Escrow Agreement: as defined in Section 2.3.

1.1.26. Excluded Property: as described in Exhibit D.

1.1.27. Franchisor: Any national, international or other operator or license
holder of hotel services and systems.

1.1.28. Furnishings: all furniture, fixtures, equipment, vehicles, rugs, mats,
carpeting, appliances, devices, engines, telephone and other communications
equipment, televisions and other video equipment, plumbing fixtures and other
equipment located in or related to the Hotel, all items included within the
definition of “Property and Equipment” under the Uniform System of Accounts and
all other items of tangible personal property located at the Hotel (excluding
the Consumables, Miscellaneous Hotel Assets and Excluded Property).

1.1.29. Guest Ledger: all charges accrued to the open accounts of any guests or
customers of the Hotel as of the Apportionment Time for the use or occupancy of
any guest, conference or banquet rooms or other facilities at the Hotel, and
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel.

1.1.30. Hazardous Substance: any pollutant, contaminant or any toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, asbestos, and toxic mold, in
each case as regulated under Environmental Laws.

1.1.31. Hotel: collectively, (i) the Land, (ii) all right, title and interest of
Seller in and to the Improvements located on the Land, (iii) all right, title
and interest of Seller in and to the Furnishings, Consumables, Inventories,
Miscellaneous Hotel Assets, assignable Permits and assignable Intellectual
Property used or to be used in connection with the Hotel, and (iv) all right,
title and interest of Seller in, to and under the Contracts; but excluding the
Excluded Property and any other Confidential Materials.

1.1.32. Improvements: the buildings, structures (surface and sub-surface),
installations, utility systems all elevators, escalators, furnaces, heating,
ventilating and air-conditioning systems and equipment, electrical equipment,
fire prevention and extinguishing apparatus located thereon and other
improvements, including such fixtures and appurtenances as shall constitute real
property, located on the Land.

1.1.33. Initial Deposit: as defined in Section 2.2.2.1.

1.1.34. Inspection Activities: as defined in Section 5.1.2.

1.1.35. Intellectual Property: (i) all trademarks, service marks, trade dress,
logos and trade names used in connection with the Hotel (other than any of the
foregoing belonging to any Franchisor), together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (ii) all copyrightable works, all copyrights, and
applications, registrations, and renewals in connection therewith, (iii) all
software used in connection with the ownership and operation of the Hotel
(including data, passwords, source codes and related documentation), and
(iv) all trade secrets relating to the Hotel; but excluding the Confidential
Materials and the Excluded Property.

 

- 3 -



--------------------------------------------------------------------------------

1.1.36. Inventories: all sundry, gift shop and other merchandise held for resale
at the Hotel, excluding any such merchandise owned by any Person other than
Seller under any space lease, lease, license or concession agreement which
provides for the use or occupancy of space or facilities at the Hotel.

1.1.37. Land: the land described in Schedule 1.1.37, together with all right,
title and interest of Seller in and to (i) all rights, ways, easements,
covenants, privileges and appurtenances thereto, (ii) all strips and gores
appurtenant thereto, (iii) any land lying in the bed of any streets, roads and
alleys appurtenant thereto, (iv) air space, vault and subterranean space and
(v) oil, gas, water and other mineral or similar rights.

1.1.38. Lease: shall mean any lease, license, concession and/or other occupancy
agreement for the use or occupancy of any portion of the Land or Improvements,
including, without limitation, any guaranties related thereto (collectively, the
“Leases”), excluding transient occupancy rights of hotel guests, if any,
Contracts and the License Agreement.

1.1.39. Lease Deposits: shall mean all tenant reimbursable deposits and escrows
(and any required interest thereon) paid by any tenant under any Lease and not
returned, released or applied by Seller prior to the Closing Date.

1.1.40. Legal Requirement: any federal, state, local or municipal constitution,
law, statute, ordinance, rule, order or regulation.

1.1.41. License Agreement: collectively, the Holiday Inn Hotel New Development
License Agreement between Licensor and Seller, dated as of June 29, 2010, and
the other agreements, if any, between Seller and Licensor that provide for the
use of certain marks and systems of Licensor at the Hotel.

1.1.42. Licensor: Holiday Hospitality Franchising, Inc., a Delaware corporation.

1.1.43. Miscellaneous Hotel Assets: (i) all governmental licenses, approvals,
authorizations and permits respecting the development, use or occupancy of the
Improvements, (ii) all general intangibles relating to the operation and use of
the Hotel, (iii) all rights and work product under the Contracts, (iv) all of
Seller’s interest in third-party warranties respecting the manufacture,
construction, installation, use, operation or condition of any portion of the
Improvements or the Hotel, including, without limitation, relating to subsection
(ii) hereinabove (individually, a “Warranty,” and collectively, the
“Warranties”), (v) receipts, accounting and business records, books and files
relating solely to ownership or operation of the Hotel other than the
Confidential Materials, (vi) Seller’s interest in all as-built and final plans
and specifications, if any, all other plans and specifications, blueprints,
drawings and written operating manuals and user guides for any portion of the
Improvements or the Hotel, and (vii) keys and lock and safe combinations
relating to the Hotel, but excluding the Excluded Property.

1.1.44. New License Agreement: as defined in Section 5.7.1.

 

- 4 -



--------------------------------------------------------------------------------

1.1.45. Permits: all governmental licenses, permits, permissions and
entitlements used in or relating to the Hotel.

1.1.46. Permitted Exceptions: collectively, (i) the matters approved or deemed
approved by Buyer in accordance with Section 5.2.3 and (ii) the lien for real
estate taxes and assessments not yet due and payable as of the Closing Date.

1.1.47. Person: a natural person or any legal or governmental entity.

1.1.48. Punchlist Escrowed Amount: as defined in Section 2.4.

1.1.49. Punchlist Escrow Agreement: as defined in Section 2.4

1.1.50. Purchase Price: as defined in Section 2.2.1.

1.1.51. Second Deposit: as defined in Section 2.2.2.2.

1.1.52. Seller: as defined in the Preamble.

1.1.53. Seller Indemnified Parties: as defined in Section 7.5.2.

1.1.54. Seller’s Knowledge: the actual current knowledge of Khandu Patel and
Nayan Patel, but without any obligation to review files or make inquiry of any
other Person. No knowledge of any other Person shall be imputed to Seller.

1.1.55. Settlement Statement: as defined in Section 10.1.3.

1.1.56. Survey: as defined in Section 5.2.2.

1.1.57. Survival Date: the date that is six (6) months after the Closing Date.

1.1.58. Title Commitment: as defined in Section 5.2.1.

1.1.59. Title Company: Terra Nova Title & Settlement Services, 1725 DeSales
Street, NW, Suite 401, Washington, DC 20036, Attention: Christopher Clarke (or
as otherwise may be designated by Buyer).

1.1.60. Transaction Documents: The documents to be executed and delivered by
Buyer and/or Seller at Closing, including, without limitation, those described
in Section 7.2 and 7.3 herein.

1.1.61. True-up: as defined in Section 10.1.3.

1.1.62. Uniform System of Accounts: the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the Hotel
Association of New York City, Inc.

1.1.63. Warrant(y)(ies): as defined in Section 1.1.43.

 

- 5 -



--------------------------------------------------------------------------------

1.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to
conflicts of laws principles applicable to agreements made, and to be performed
within, the State of New York).

1.3. Captions, Numbering and Headings. Captions, numbering and headings of
Articles, Sections, Schedules and Exhibits in this Agreement are for convenience
of reference only and shall not be considered in the interpretation of this
Agreement. References in this Agreement to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to such Articles, Sections, Schedules
and Exhibits in this Agreement unless otherwise expressly specified.

1.4. Number; Gender. Whenever required by the context, the singular shall
include the plural, the neuter gender shall include the male gender and female
gender, and vice versa.

1.5. Business Day. In the event that the date for performance of any obligation
or the exercise of any right or option under this Agreement falls on other than
a Business Day, then such obligation shall be performed on the next succeeding
Business Day. For purposes of this Agreement, “Business Day” shall mean any day
other than a Saturday, Sunday or any other day on which national banks in the
State of New York are not open for business. Unless otherwise specified herein,
all references herein to a “day” or “days” shall refer to calendar days and not
Business Days.

1.6. Severability. In the event that one or more of the provisions of this
Agreement shall be held to be illegal, invalid or unenforceable, each such
provision shall be deemed severable and the remaining provisions of this
Agreement shall continue in full force and effect, unless this construction
would operate as an undue hardship on Seller or Buyer or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Agreement.

1.7. No Oral Modifications or Waivers. No modification of this Agreement shall
be valid or effective unless the same is in writing and signed by Seller and
Buyer. No purported waiver of any of the provisions of this Agreement shall be
valid or effective unless the same is in writing and signed by the party against
whom it is sought to be enforced.

1.8. Exhibits. All Schedules and Exhibits referenced in this Agreement are
incorporated by this reference as if fully set forth in this Agreement, and all
references to this Agreement shall be deemed to include all such Schedules and
Exhibits.

1.9. Integration. This Agreement, all Schedules and Exhibits appended to this
Agreement, the documents and agreements referenced in this Agreement contain the
entire understanding between Seller and Buyer with respect to the sale of the
Hotel, and are intended to be a full integration of all prior or contemporaneous
agreements, conditions, understandings or undertakings between Seller and Buyer
with respect thereto. There are no promises, agreements, conditions,
undertakings, understandings, warranties or representations, whether oral,
written, express or implied, between Seller and Buyer with respect to the sale
of the Hotel other than as are expressly set forth in this Agreement, the
Schedules and Exhibits appended to this Agreement, the documents and agreements
referenced in this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

1.10. No Construction Against Drafter. This Agreement has been negotiated and
prepared by Seller and Buyer and their respective attorneys and, should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

1.11. Including. The term “including,” and variants thereof, shall mean
“including without limitation.”

ARTICLE 2. SALE OF HOTEL

2.1. Sale and Purchase. Subject to and in accordance with the terms of this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the
Hotel.

2.2. Purchase Price; Deposits.

2.2.1. The purchase price (“Purchase Price”) for the sale and purchase of the
Hotel shall be Fifty-Two Million Two Hundred Thousand Dollars ($52,200,000.00),
subject to the debits and credits described in ARTICLE 10. Seller and Buyer
shall cooperate with each other in good faith to arrive, prior to the Closing,
at a mutually acceptable allocation of the Purchase Price (the “Allocation”)
among the Land, the Improvements and the personal property, with the amount
allocable to personal property being further allocated between tangible personal
property and intangible property. Seller and Buyer agree to (i) be bound by the
Allocation, (ii) act in accordance with the Allocation in the preparation of
financial statements and filing of all tax returns and in the course of any tax
audit, tax review or tax litigation relating thereto, and (iii) refrain from,
and cause their affiliates to refrain from, taking a position inconsistent with
the Allocation for all tax purposes. If Seller and Buyer cannot agree upon the
Allocation prior to the Closing, each party shall file federal, state and local
tax returns based on each party’s own determination of the Allocation, each
bearing its own consequences of any discrepancies.

2.2.2. The Deposits and Purchase Price shall be payable as follows:

2.2.2.1. Within three (3) Business Days following the execution and delivery of
this Agreement by Seller and Buyer, Buyer shall deposit into escrow with Escrow
Agent the sum of One Million Dollars ($1,000,000.00) (“Initial Deposit”) by wire
transfer of immediately available funds.

2.2.2.2. If Buyer shall not terminate this Agreement as and in the manner
provided in Section 5.1.1. hereof, on or prior to the expiration of the Due
Diligence Period, Buyer shall deposit into escrow with Escrow Agent the sum of
One Million Dollars ($1,000,000.00) (“Second Deposit”) by wire transfer of
immediately available funds.

2.2.2.3. The Initial Deposit and, if and when made, the Second Deposit, together
with any interest accrued on either of them, shall be referred to collectively
as the “Deposit.” The Deposit shall be held in accordance with Section 8.1. At
Closing, the Deposit shall be paid to or at the direction of Seller and credited
against the Purchase Price.

 

- 7 -



--------------------------------------------------------------------------------

2.2.2.4. At Closing, Buyer shall pay the balance of the Purchase Price to or at
the direction of Seller by wire transfer of immediately available funds.

2.3. Permanent Certificate of Occupancy Escrow. In the event that a final
unconditional Certificate of Occupancy has not been issued for the Hotel at the
time of Closing, a portion of the Purchase Price (the “Escrowed Amount”) shall
be retained, maintained and disbursed by Escrow Agent pursuant to the terms of
an Escrow Agreement to be mutually agreed upon during the Due Diligence Period
(the “Escrow Agreement”), which shall (i) provide for release of a portion of
the Escrowed Amount as the work necessary to obtain a final certificate of
occupancy is completed, subject to a ten percent (10%) retainage, and
(ii) provide for an outside date for completion of such work of 179 days. The
estimated cost to complete the items required by the City of New York to issue a
final Certificate of Occupancy shall be mutually determined by Seller and Buyer,
in consult with each of their project managers, acting reasonably and in good
faith, at least two (2) Business Days prior to the Closing Date. In the event
that Seller and Buyer are unable to mutually agree on such estimated cost, then
the project managers for Buyer and Seller shall select a third party estimator
(who shall be a construction professional with not less than fifteen (15) years’
experience in major construction projects in New York City) who shall determine
such fair market value, and the determination of the third party estimator shall
be binding upon the parties hereto. In the event that the parties are unable to
agree on a third party estimator, then the selection of such estimator will be
determined by binding arbitration under the rules of the American Arbitration
Association.

2.4. Punchlist Escrow. In the event that Licensor (if a New License Agreement is
to entered into with Licensor as contemplated by Section 5.7.1 hereof) or Buyer
(in its good faith judgment) determines that the Hotel was not completed in
accordance with the Approved Plans and Specifications, a portion of the Purchase
Price (the “Punchlist Escrowed Amount”) shall be retained, maintained and
disbursed by Escrow Agent pursuant to the terms of an Escrow Agreement to be
mutually agreed upon during the Due Diligence Period (the “Punchlist Escrow
Agreement”) which shall (i) provide for release of a portion of the Escrowed
Amount as the work is completed and approved by Licensor (if a New License
Agreement is entered into with Licensor) or by Buyer (if no New License
Agreement is entered into with Licensor), such approval of Buyer not to be
unreasonably withheld, and (ii) provide for an outside date for completion of
such work of 179 days. Such Escrowed Amount shall be mutually determined by
Seller and Buyer acting reasonably and in good faith at least two (2) Business
Days prior to the Closing Date. In the event that Seller and Buyer are unable to
mutually agree on such estimated cost, then the project managers for Buyer and
Seller shall select a third party estimator (who shall be a construction
professional with not less than fifteen (15) years’ experience in major
construction projects in New York City) who shall determine such fair market
value, and the determination of the third party estimator shall be binding upon
the parties hereto. In the event that the parties are unable to agree on a third
party estimator, then the selection of such estimator will be determined by
binding arbitration under the rules of the American Arbitration Association. In
the event an item to be completed is covered under the escrow established
pursuant to Section 2.3 above, then, to avoid duplication, such item will not be
included in the Punchlist Escrowed Amount (it being the intent of the parties
that, in such event, the cost of the item will be escrowed pursuant to
Section 2.3 above).

 

- 8 -



--------------------------------------------------------------------------------

2.5. Condition of Hotel. Except as specially set forth in ARTICLE 3 herein or in
the Transaction Documents, Buyer acknowledges and agrees that, assuming Buyer
does not terminate this Agreement in accordance with Sections 5.1.1 or 6.2,
Buyer has been given a reasonable opportunity to inspect and investigate the
Hotel, all improvements thereon and all aspects relating thereto, including all
of the physical, environmental and operational aspects of the Hotel, either
independently or through agents and experts of Buyer’s choosing and Buyer will
acquire the Hotel based solely upon Buyer’s own investigation and inspection
thereof, and the Hotel shall be sold and Buyer shall accept possession of the
Hotel on the Closing Date “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” with no
right of set-off or reduction in the Purchase Price, and such sale shall be
without representation or warranty of any kind, whether express, implied,
statutory or otherwise, including any warranty of income potential, operating
expenses, uses, merchantability or fitness for a particular purpose, and Seller
hereby disclaims and renounces any such representation or warranty. The
provisions of this Section 2.5 shall survive the Closing indefinitely.

ARTICLE 3. SELLER’S REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Buyer as follows:

3.1. Good Standing. Seller is duly organized, validly existing and in good
standing under the laws of the state of its organization, and has all requisite
limited liability company power and authority to conduct the business in which
it is now engaged. Seller is duly qualified to do business and in good standing
under the laws of the state in which the Hotel is located.

3.2. Due Authorization. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement will have been duly and validly authorized by all
requisite actions of Seller. Assuming the due execution and delivery of this
Agreement by Buyer, this Agreement constitutes the valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms. No consent,
waiver or approval by any third party which heretofore has not been obtained is
required in connection with the execution and delivery of this Agreement by
Seller or the performance under this Agreement by Seller. Notwithstanding the
foregoing, Buyer acknowledges that Seller’s performance of its obligations
hereunder is subject to the approval of Seller’s investors, and Seller shall
have the right to terminate this Agreement by written notice to Buyer given
prior to the end of the Due Diligence Period if such consent cannot be obtained.
In the event of such termination, Buyer shall be entitled to a return of the
Deposit.

3.3. No Violations. The execution, delivery and performance of this Agreement by
Seller and the consummation by Seller of the transactions contemplated by this
Agreement will not (i) to Seller’s Knowledge, violate any Legal Requirement or
any order of any court or governmental authority that is binding on Seller or
the Hotel; (ii) result in a breach of or default under any contract or other
agreement to which Seller is a party or by which the Hotel is bound,
(iii) result in a breach of or default under any provision of the organizational
documents of Seller, or (iv) result in any encumbrance against the Hotel other
than the Permitted Exceptions.

 

- 9 -



--------------------------------------------------------------------------------

3.4. Bankruptcy. Seller is not the subject debtor under any federal, state or
local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

3.5. Litigation. Except as set forth in Schedule 3.5, there are no Actions
pending or, to Seller’s Knowledge, threatened against Seller affecting the
Hotel, before any court or governmental authority, an adverse determination of
which would materially adversely affect (i) the financial condition or
operations of Seller or the Hotel, (ii) Seller’s ability to enter into or
perform this Agreement, or (iii) Seller’s title to the Hotel. Schedule 3.5 sets
forth all currently pending Actions which relate to the Hotel. Seller shall have
the right to update the representation set forth in the second sentence of this
Section 3.5 to reflect (x) any Action that becomes pending after the Effective
Date, and (y) any threatened or contemplated Action that first becomes known to
Seller after the Effective Date.

3.6. Compliance with Laws. Seller has received no written notice from any
governmental authority that Seller or the Hotel is in (or threatened) violation
of any laws, rules, regulations, health and sanitation codes, zoning ordinances,
environmental assessment or impact requirements applicable to the Hotel or
Seller. Seller shall have the right to update the representation set forth in
this Section 3.6 to reflect any such written notice received by Seller after the
Effective Date.

3.7. Condemnation. There are no pending condemnation actions with respect to the
Hotel, and to Seller’s Knowledge there are no threatened or contemplated
condemnation actions with respect to the Hotel. Seller shall have the right to
update the representation set forth in this Section 3.7 to reflect (i) any
condemnation that becomes pending after the Effective Date, or (ii) any
threatened or contemplated condemnation that first becomes known to Seller after
the Effective Date, in which event the provisions of ARTICLE 9 shall control.

3.8. Title to Personal Property. Except as set forth in Schedule 3.8, Seller has
good fee title to the Furnishings, Consumables, Inventories, and Miscellaneous
Hotel Assets, free and clear of any Encumbrances other than (i) Encumbrances
which will be paid out of the Purchase Price or which will be subject to
adjustment under ARTICLE 10 at Closing, (ii) any security interests disclosed to
Buyer in writing at least two (2) Business Days prior to the end of the Due
Diligence Period, and (iii the Permitted Exceptions. To Seller’s Knowledge, as
of the Effective Date, there are no equipment leases affecting the Furnishings
or Miscellaneous Hotel Assets at the Hotel or any Leases affecting the Hotel
except as set forth on Schedule 3.8.

3.9. Contracts. Other than as set forth in Schedule 3.9, there are no Contracts
affecting the Hotel. True, correct and complete copies of the Contracts have
been provided by Seller to Buyer. Except as set forth in Schedule 3.9, as of the
Effective Date, all Contracts are in full force and effect, Seller has performed
all material obligations on the part of Seller to be performed under each such
Contract and Seller has received no written notice of default from any service
provider which remains uncured, and, to Seller’s Knowledge, no service provider
is in material default thereunder. On the Closing Date, Seller shall terminate
any management contract for the Hotel effective as of the Closing Date, and any
other Contracts not accepted by Purchaser hereunder, provided, however, that
Buyer shall pay any and all cancellation fees, liquidated damages, and other
expenses associated with any such termination to the extent set forth in
Schedule 3.9. Seller shall have the right to update the representation set forth
in this Section 3.9 to reflect any changes thereto of which Seller becomes aware
after the Effective Date.

 

- 10 -



--------------------------------------------------------------------------------

3.10. Leases. Other than as set forth in Schedule 3.10, there are no Leases
affecting the Hotel, no Person has any right or option to occupy or acquire the
Hotel pursuant to a Lease or otherwise and no Person has been a guest of the
Hotel for thirty (30) days or more, and there are no Lease Deposits. True,
correct and complete copies of the Leases have been provided by Seller to Buyer.
Except as set forth on Schedule 3.10, as of the Effective Date, all Leases are
in full force and effect, Seller has performed all material obligations on the
part of Seller to be performed under each such Lease and Seller has received no
written notice of default from any counterparty to a Lease which remains
uncured, and, to Seller’s Knowledge, no service provider is in material default
thereunder. Seller shall have the right to update the representation set forth
in this Section 3.10 to reflect any changes thereto of which Seller becomes
aware after the Effective Date.

3.11. Plans and Specifications. Schedule 3.11 is a true, correct and complete
list of all plans and specifications, blue prints and drawings for the Hotel
(including, without limitation, any restaurant space), including any
modifications thereof, in the form approved by Licensor, true, correct and
complete copies of which have been provided by Seller to Buyer (the “Approved
Plans and Specifications”). Except as set forth in Schedule 3.11, such Approved
Plans and Specifications have not been materially changed or modified since
their approval by Licensor. On or before the end of the Due Diligence Period,
Seller and Buyer shall agree on a revised Schedule 3.11, and Seller shall
certify to Buyer that such Schedule 3.11 is true, correct and complete. This
Agreement shall be deemed modified to substitute such Schedule 3.11 for the one
originally attached hereto.

3.12. Employees. At all times during Seller’s ownership of the Hotel, there have
been (i) no employees of the Hotel and (ii) no accrued salary, vacation time or
other benefits accruing, paid or payable to any person by, or on behalf of
Seller, in connection with the ownership or operation of the Hotel (including by
any manager or licensor).

3.13. Union Contracts. No employment contracts or collective bargaining
agreements exist or have ever existed with respect to the Hotel. Seller has no
knowledge of any strike, work stoppage or other labor dispute relating to the
operation on the Hotel or threatened by any union and has no knowledge of any
application pending or threatened for certification of a collective bargaining
agent.

3.14. FIRPTA. Seller is not a foreign person as defined in the Internal Revenue
Code of 1986, as amended, and, on the Closing Date, Seller shall execute and
deliver a certification of nonforeign status in the form reasonably required by
the title or settlement agent conducting closing hereunder.

3.15. Environmental. Except as set forth in the reports identified on Schedule
3.15 to this Agreement and except for paints, commercial cleaning agents and
other substances ordinarily used in the repair, maintenance or operation of the
Hotel (but only to the extent such materials have been used, stored and disposed
of in accordance in all material respects with

 

- 11 -



--------------------------------------------------------------------------------

applicable Environmental Laws), (i) Seller has not used the Hotel for the
storage, manufacture, treatment or disposal of Hazardous Substances, (ii) to
Seller’s Knowledge, the Hotel has not been used for the storage, manufacture,
treatment or disposal of Hazardous Substances, (iii) to Seller’s Knowledge, no
Hazardous Substances requiring remediation or removal are located on, in or
under the Hotel, and (iv) and no action under any Environmental Laws has been
taken against Seller with respect to the Hotel. Seller shall have the right to
update the representation set forth in this Section 3.15 to reflect any changes
thereto of which Seller becomes aware after the Effective Date.

3.16. Permits. Seller has received, or will receive prior to Closing, all
permits and approvals necessary or required for the construction of the Hotel
and for the opening for business of the Hotel as a hotel having not less than
115 guest rooms and for the operation thereof, including, without limitation, a
Certificate of Authority, a Certificate of Fitness, an elevator inspection
certificate, sign/marquee permit, boiler inspection certificate, inspection
certificate regarding exterior walls and appurtenances, food services permits or
certificates, and fuel oil storage permits, all to the extent such items are
required by applicable law. All such permits, to the extent received prior to
the making of this representation, are in full force and effect and Seller has
not received any written notice from any governmental authority that Seller or
the Hotel is in violation of any such permit or approval. Seller has provided
true, correct and complete copies to Buyer of all such permits. Seller has not
filed or applied for any re-zoning of the Hotel. Seller shall have the right to
update the representation set forth in this Section 3.16 to reflect any such
written notice received by Seller after the Effective Date.

3.17. Warranties. Schedule 3.17 is a true, correct and complete list of all
Warranties affecting the Hotel. True, correct and complete copies of the
Warranties have been provided by Seller to Buyer. Except as set forth in
Schedule 3.17, as of the Effective Date, all Warranties are in full force and
effect, Seller has performed all material obligations on the part of Seller to
be performed under each such Warranty and Seller has received no written notice
of default from any service provider which remains uncured, and, to Seller’s
Knowledge, no service provider is in material default thereunder. On or before
the end of the Due Diligence Period, Seller and Buyer shall agree on a revised
Schedule 3.17, and Seller shall certify to Buyer that such Schedule 3.17 is
true, correct and complete. This Agreement shall be deemed modified to
substitute such Schedule 3.17 for the one originally attached hereto.

3.18. Taxes. Except for real estate taxes and assessments not yet due and
payable as of the Closing Date and except for taxes apportioned to Buyer as of
the Apportionment Time pursuant to Section 10.2.12, Seller has paid or will pay
prior to Closing all real estate, personal property, sales, use, rooms,
occupancy, excise and similar taxes and any and all other taxes, levies and
assessments attributable to the Hotel, and Seller is not currently engaged in
any tax appeal or related proceeding with respect to any such tax, levy or
assessment.

3.19. Terrorist Organizations Lists. Seller is not acting, directly or
indirectly, for or on behalf of any Person named by the United States Treasury
Department as a Specifically Designated National and Blocked Person, or for or
on behalf of any Person designated in Executive Order 13224 as a Person who
commits, threatens to commit, or supports terrorism. Seller is not engaged in
the transaction contemplated by this Agreement directly or indirectly on behalf
of, or facilitating such transaction directly or indirectly on behalf of, any
such Person.

 

- 12 -



--------------------------------------------------------------------------------

3.20. Seller’s Knowledge. The Person or Persons named in the definition of
“Seller’s Knowledge” are the Person(s) responsible for the ownership, operation,
development, construction and management of the Hotel and who has, have or
should have knowledge of the subject matter of the representations and
warranties set forth in this ARTICLE 3.

Except as updated in accordance with this Agreement, all of the foregoing
representations and warranties of Seller shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date.

ARTICLE 4. BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller as follows:

4.1. Good Standing. Buyer is duly organized, validly existing and in good
standing under the laws of the state of its organization, and has full power and
authority to conduct the business in which it is now engaged. Buyer is duly
qualified to do business and in good standing under the laws of the state in
which the Hotel is located, or will be so qualified and in good standing as of
the Closing Date.

4.2. Due Authorization. The execution, delivery and performance of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Buyer and its partners. Assuming the due execution and
delivery of this Agreement by Seller, this Agreement constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms. No consent, waiver or approval by any third party which heretofore has
not been obtained is required in connection with the execution and delivery of
this Agreement by Buyer or the performance under this Agreement by Buyer.
Notwithstanding the foregoing, Seller acknowledges that Buyer’s performance of
its obligations hereunder is subject to the approval of Buyer’s investors, and
Buyer shall have the right to terminate this Agreement by written notice to
Seller given prior to the end of the Due Diligence Period if such consent cannot
be obtained. In the event of such termination, Buyer shall be entitled to a
return of the Deposit.

4.3. No Violations. The execution, delivery and performance of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated by this
Agreement will not: (i) to Buyer’s knowledge, violate any Legal Requirement or
any order of any court or governmental authority that is binding on Buyer;
(ii) result in a breach of or default under any contract or other agreement to
which Buyer is a party, or (iii) result in a breach of or default under any
provision of the organizational documents of Buyer.

4.4. Bankruptcy. Buyer is not the subject debtor under any federal, state or
local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

4.5. Litigation. There are no Actions pending or, to Buyer’s knowledge,
threatened against Buyer before any court or governmental authority, an adverse
determination of which would materially adversely affect (i) the financial
condition of Buyer, or (ii) Buyer’s ability to enter into or perform this
Agreement.

 

- 13 -



--------------------------------------------------------------------------------

4.6. Terrorist Organizations Lists. Buyer is not acting, directly or indirectly,
for or on behalf of any Person named by the United States Treasury Department as
a Specifically Designated National and Blocked Person, or for or on behalf of
any Person designated in Executive Order 13224 as a Person who commits,
threatens to commit, or supports terrorism. Buyer is not engaged in the
transaction contemplated by this Agreement directly or indirectly on behalf of,
or facilitating such transaction directly or indirectly on behalf of, any such
Person.

ARTICLE 5. ACTIONS PENDING CLOSING

5.1. Due Diligence Period.

5.1.1. Buyer shall have a period from the Effective Date through 5:00 p.m.
Eastern time on May 27, 2011 (“Due Diligence Period”) within which to undertake
such inspections and investigations of the Hotel as Buyer deems desirable to
evaluate the financial and physical condition of the Hotel and such other
matters that Buyer may deem relevant. If Buyer, in its sole discretion, shall
determine that the Hotel or any matter related to the Hotel is unsatisfactory,
then Buyer may terminate this Agreement by written notice (“Termination Notice”)
to Seller and Escrow Agent prior to the end of the Due Diligence Period. If
Buyer elects not to terminate this Agreement in such manner, then Buyer shall
deliver the Second Deposit to Escrow Agent in accordance with Section 2.2.2.2.
Time is of the essence with respect to the giving of a Termination Notice and
the delivery of the Second Deposit in accordance with this Section 5.1.1. Upon
the giving of a Termination Notice prior to the expiration of the Due Diligence
Period, this Agreement shall terminate, Escrow Agent shall promptly, but in any
event within three (3) Business Days of the Termination Notice, return the
Deposit to Buyer and neither party to this Agreement shall thereafter have any
further rights or liabilities under this Agreement other than those that
expressly survive termination of this Agreement.

5.1.2. Subject to the terms of this Agreement, Buyer and its representatives,
agents and contractors (collectively, “Buyer Representatives”) may enter onto
the Hotel during regular business hours and upon reasonable prior notice to
Seller for the sole purpose of undertaking such inspections and investigations
of the Hotel as Buyer deems desirable to evaluate the Hotel (collectively,
“Inspection Activities”). The Inspection Activities may be conducted during the
Due Diligence Period and thereafter until Closing, but shall in all events be
subject to the following conditions:

5.1.2.1. All Inspection Activities shall be at the sole cost and expense of
Buyer and at Buyer’s sole risk.

5.1.2.2. In undertaking the Inspection Activities, Buyer shall (and shall cause
Buyer Representatives to) comply with all applicable Legal Requirements.

5.1.2.3. At Seller’s option, Buyer Representatives shall be accompanied by a
representative of Seller during any such entry upon the Hotel.

5.1.2.4. Buyer agrees that all Inspection Activities shall be subject to the
rights of Seller and of tenants of the Hotel, and shall be conducted in a manner
not disruptive to Seller, tenants, guests, or invitees at the Hotel or otherwise
to the operation of the Hotel.

 

- 14 -



--------------------------------------------------------------------------------

5.1.2.5. Buyer Representatives shall notify Seller prior to making any contact
or communication with any tenant at the Hotel.

5.1.2.6. Buyer shall notify Seller prior to making any contact with any
governmental or quasi-governmental authority regarding the Hotel.

5.1.2.7. In the event Buyer desires to conduct any physically invasive
Inspection Activities such as sampling of soils or drilling wells, Buyer shall
provide Seller with the scope of the work to be done and the name of the
contractor to conduct such work, and shall request Seller’s prior consent
thereto, which consent shall be granted or withheld in Seller’s reasonable
discretion (it being understood that Seller shall not be deemed to have been
unreasonable in withholding consent to any invasive testing following the end of
the Due Diligence Period).

5.1.2.8. Prior to entry onto the Hotel, Buyer shall provide Seller with a
certificate of insurance evidencing that Buyer maintains insurance, on an
occurrence basis from a company with an “A-:IX” or better rating from A.M. Best
Company, naming Seller and, at Seller’s option, Seller’s mortgage lender, as
additional insureds, in the following amounts:

 

 

Commercial General Liability:

  

$1,000,000 combined single limit/

$2,000,000 general aggregate

5.1.2.9. Buyer shall (i) restore the Hotel, at its own expense, to substantially
the same condition which existed prior to any Inspection Activities; and (ii) be
responsible for and pay any and all liens by contractors, subcontractors,
materialmen, or laborers performing the inspections or any other work for Buyer
Representatives on or related to the Hotel.

5.1.3. Buyer agrees to and hereby does indemnify, defend and hold harmless the
Seller Indemnified Parties from and against any and all claims, liabilities and
damages, including mechanic’s and materialmen’s liens, caused by the entry by
Buyer Representatives onto the Hotel pursuant to this Agreement, provided that
Buyer shall not be so liable for the mere discovery by Buyer Representatives of
any existing condition at the Hotel. Buyer’s obligations under this
Section 5.1.3 shall survive the Closing or termination of this Agreement
indefinitely.

5.1.4. Seller shall make or cause to be made available to Buyer for inspection
and copying all books, records and files of Seller related to the Hotel (other
than the Confidential Materials). Any inspection of such books, records and
files shall be during regular business hours and upon reasonable prior notice to
Seller. Seller makes no representation or warranty with respect to the accuracy
or completeness of such books, records and files.

5.1.5. Buyer shall, at Seller’s election and at no cost to Seller (but without
representation or warranty of any kind), furnish to Seller copies of any
third-party reports received by Buyer relating to any inspections of the Hotel
conducted on Buyer’s behalf, except as prohibited by the provider or the terms
of such report.

5.1.6. Upon any termination of this Agreement, Buyer shall promptly: (i) deliver
to Seller all books, records and files (and all copies thereof) obtained by
Buyer

 

- 15 -



--------------------------------------------------------------------------------

pursuant to this Section 5.1, (ii) if requested by Seller, and not prohibited by
the applicable counterparty or by the terms of the applicable report and without
the right of Seller to rely thereon, deliver to Seller copies of the following
due diligence materials obtained by, or prepared on behalf of, Buyer in
connection with the Hotel: (w) title commitment and underlying title documents,
(x) survey, (y) environmental reports and (z) zoning report, (iii) if requested
by Seller, destroy all memoranda, notes and other writings prepared by Buyer
Representatives and containing any information described in the foregoing clause
(i). Buyer’s obligations under this Section 5.1.6 shall survive the Closing or
termination of this Agreement indefinitely.

5.2. Title and Survey.

5.2.1. Buyer shall, at Buyer’s sole cost and expense, obtain a commitment for an
ALTA Owner’s Policy of Title Insurance (collectively, “Title Commitment”) issued
by the Title Company prior to the end of the Due Diligence Period with respect
to the Land and Improvements. At its option and at its sole cost, Buyer may
obtain such updates or modifications to the Title Commitment as Buyer deems
necessary or desirable. Buyer shall promptly provide Seller with copies of the
Title Commitment and all such updates and modifications.

5.2.2. Buyer shall, at Buyer’s sole cost and expense, obtain a survey of the
Land (“Survey”) prior to the end of the Due Diligence Period. At its option and
at its sole cost, Buyer may obtain such updates or modifications of the Survey
as Buyer deems necessary or desirable. Buyer shall promptly provide Seller with
copies of all such updates and modifications, and shall request that Seller be
permitted to rely thereon as a named party. Seller intends to obtain, in
connection with the application for the issuance of the Temporary Certificate of
Occupancy, at Seller’s sole cost and expense, an update of the Survey. Seller
shall promptly provide Buyer with copies of any such update, and shall request,
and Seller shall request that Buyer be permitted to rely thereon as a named
party.

5.2.3. Except for the foregoing and as otherwise expressly agreed in writing by
Seller, any item (i) reflected in the Title Commitment or the Survey which is
not objected to by Buyer in writing prior to the end of the Due Diligence
Period, or (ii) reflected in any update to the Title Commitment or Survey
performed after the end of the Due Diligence Period that is not objected to by
Buyer in writing within three (3) Business Days following delivery to Buyer of
such update, together with a copy of such new item (the parties hereby agree to
extend the date for Closing if necessary to provide such three (3) Business Day
period to Buyer) shall be deemed to have been approved by Buyer and shall be
Permitted Exceptions for all purposes under this Agreement.

5.2.4. Seller shall, within three (3) Business Days after notice from Buyer of
any title or survey matter to which Buyer is entitled to object hereunder,
notify Buyer in writing either (a) that Seller elects to cure said items by
Closing, or (b) that Seller elects not to cure said items by Closing, provided,
that, Seller shall be required to cure any item caused by Seller and liquidated
in amount, and, in the latter case, Buyer shall have the right to terminate this
Agreement and receive a return of the Deposit by giving written notice of such
termination to Seller on or before the later of (i) three (3) Business Days
after receipt of written notice from Seller of its election not to cure any such
matters, or (ii) expiration of the Due Diligence Period. Buyer’s failure to so
terminate this Agreement shall be deemed to be a waiver of Buyer’s

 

- 16 -



--------------------------------------------------------------------------------

objection to such unacceptable items that Seller has not agreed to cure, which
shall become Permitted Exceptions hereunder. In the event that Seller elects to
cure any such title or survey matter, Seller shall have ten (10) days from such
election to cure such items (except in the case of monetary liens, in which case
Seller shall have until the time of Closing), and the parties hereby agree to
extend the date for Closing if necessary to provide such ten (10) day period to
Seller. Seller may use a portion of the Purchase Price to effect such cure at
Closing. In no event shall Seller be required to cure any lien arising out of
Buyer’s Inspection Activities for which Buyer is obligated to indemnify Seller
under Section 5.1.3 above or which arises out of Buyer’s actions.

5.2.5. Seller shall provide to the Title Company an owner’s title affidavit and
gap indemnity in customary form in New York City and otherwise reasonably
satisfactory to the Title Company and Seller, such form to be agreed upon during
the Due Diligence Period. Seller’s failure to provide the foregoing to the
reasonable satisfaction of the Title Company shall be deemed a failure of
Buyer’s condition pursuant to Section 6.2 and Buyer shall have all rights and
remedies provided for therein.

5.3. Operation of Hotel; Seller Covenants. Prior to Closing, unless Buyer
consents otherwise, which consent will not be unreasonably withheld, conditioned
or delayed, Seller shall:

5.3.1. continue to maintain the insurance currently carried by Seller with
respect to the Hotel.

5.3.2. not enter into, amend or otherwise modify any Contract or Lease or
Warranty unless (i) any such new Contract or such amendment or modification to a
Contract will not be binding after Closing, or (ii) any such new Contract, or
amended or modified Contract is an extension or renewal of, or replacement for,
a Contract existing as of the Effective Date on substantially similar terms, and
Seller shall promptly provide a true, correct and complete copy to Buyer of any
such new, amended or modified Contract or new Lease or Warranty entered into in
compliance with the foregoing.

5.3.3. not take any action which would have a material and adverse impact on the
condition of title to the Hotel;

5.3.4. continue to cause the Hotel to be operated in compliance with applicable
Environmental Laws and other applicable law;

5.3.5. shall perform all material obligations on the part of the owner to be
performed under all Contracts, Leases and Warranties;

5.3.6. diligently cause the completion of the construction of the Hotel in
compliance with the Approved Plans and Specifications, and promptly provide
Buyer with copies of any changes or modifications to the Approved Plans and
Specifications together with Licensor’s approval thereof (if a New License
Agreement with Licensor is being entered into as contemplated by Section 5.7.1
hereof), such changes or modifications to be reasonably satisfactory to Buyer in
the event no such New License Agreement will be entered into;

 

- 17 -



--------------------------------------------------------------------------------

5.3.7. use commercially diligent efforts to apply for and obtain a temporary or
unconditional final Certificate of Occupancy for the Hotel, subject, however, to
Section 2.3 hereof, and all other Permits necessary for the operation of the
Hotel, maintain such Certificate of Occupancy and all such other Permits in full
force and effect, and promptly provide Buyer with copies of the same as and when
the foregoing are obtained;

5.3.8. after the expiration of the Due Diligence Period, not to open or operate
the Hotel as a hotel without the prior written approval of Buyer, provided that
Seller may so open and operate the Hotel if the Closing hereunder has not
occurred on the date for Closing established pursuant to Section 7.1 hereof (as
such date may be extended under Section 6.1.1 or 6.2 hereof), and Buyer agrees
that Buyer shall not be entitled to seek to enjoin any such opening or operation
permitted by this Section 5.3.8;

5.3.9. at Buyer’s request, reasonably cooperate with Buyer, at no cost or
expense to Seller, with respect to its (or Buyer’s Designee or future tenant’s)
application to the appropriate governmental authorities to have a liquor license
issued in the name of Buyer (or Buyer’s Designee or future tenant);

5.3.10. not amend, modify or terminate the License Agreement (except to the
extent requested by Buyer);

5.3.11. not remove or cause or permit to be removed any part or portion of the
Improvements, including, without limitation, the Furnishings, Consumables and
Inventories, unless the same is replaced, prior to Closing, with similar items
of at least equal suitability, quality and value, free and clear of any liens or
security interests;

5.3.12. in the event that Buyer has a reasonable legal basis to believe that the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 applies to the sale of the
Hotel by Seller to Buyer under this Agreement, Seller shall cooperate with Buyer
and take all action reasonably required to effect compliance with Hart-Scott
Rodino, including, without limitation, submitting all required filings in the
time and manner required thereunder; and

5.3.13. if in writing requested to do so by Buyer prior to the expiration of the
Due Diligence, give notice of termination of any Contract or Lease which by its
terms may be terminated by Seller without the imposition of a termination fee or
penalty to Seller, it being agreed however, that such notice in each instance
shall be contingent upon closing hereunder.

5.4. Updates to Representations. Prior to Closing, Seller and Buyer shall each
promptly notify the other in writing if it becomes aware of any fact or
condition that is inconsistent with any of Seller’s representations or
warranties under this Agreement. Such representations and warranties shall
automatically be deemed modified to reflect all information actually known to
Buyer prior to expiration of the Due Diligence Period.

5.5. Excluded Contracts. Seller shall cause all of the Excluded Contracts to be
terminated with respect to the Hotel at or prior to Closing, provided that
Seller’s obligation to terminate the License Agreement shall be subject to
satisfaction of the condition set forth in Section 5.7.3.

 

- 18 -



--------------------------------------------------------------------------------

5.6. Satisfaction of Conditions. Prior to Closing, Seller and Buyer shall each
use good faith, commercially reasonable efforts to satisfy the conditions to
Closing set forth in ARTICLE 6.

5.7. New License Agreement.

5.7.1. Buyer shall have the right, but not the obligation, to enter into a
license or franchise agreement with Licensor or any other Franchisor (a “New
License Agreement”). Buyer shall not have discussions with Licensor without
providing Seller with prior notice, and Seller shall reasonably cooperate with
Buyer in facilitating any such discussions.

5.7.2. The parties agree that in the event that Buyer notifies Seller in writing
that it does not desire to enter into a License Agreement with Licensor and
directs Seller to terminate the License Agreement or negotiate such termination
(which direction must be given, if at all, prior to the end of the Due Diligence
Period) and Licensor charges Seller a fee or cost reasonably classified as a
“transfer,” “administrative” or other consent or termination fee or requires the
payment of liquidated damages to Licensor as a condition to terminating the
existing License Agreement, and/or Licensor charges Buyer a fee for entering
into a New License Agreement with Licensor (any of the foregoing a “Licensor
Fee”), such Licensor Fee shall be deemed an expense of Buyer to be paid by Buyer
at or prior to Closing, and Buyer agrees to increase the Second Deposit by the
estimated Licensor Fee. Buyer acknowledges and agrees that the Closing is not
contingent on Buyer’s ability to obtain a New License Agreement or on Seller’s
ability to terminate the License Agreement, and Seller shall have no liability
in connection therewith. Seller agrees to use commercially reasonable efforts to
obtain a release or other evidence of termination from Licensor in the event the
License Agreement is terminated.

ARTICLE 6. CONDITIONS TO CLOSING

6.1. Buyer’s Conditions to Closing. The obligation of Buyer to consummate the
Closing shall be subject to the satisfaction of each of the following
conditions, any or all of which may be waived in whole or in part by Buyer:

6.1.1. Each of Seller’s representations and warranties set forth in this
Agreement (as modified by all modifications and updates expressly permitted by
ARTICLE 3 or deemed to have been made by the second sentence of Section 5.4)
shall be true and correct in all material respects as of the Closing Date
(provided, however, that Seller may extend the Closing Date for up to five
(5) days in order to give Seller the opportunity to cure any material
inaccuracies). This condition shall not be deemed to be satisfied if any
modification or update otherwise permitted by ARTICLE 3 is made or deemed to
have been made by the second sentence of Section 5.4 (and not cured by Seller to
Buyer’s satisfaction) following the expiration of the Due Diligence Period that
(a) discloses an Action that satisfies any of clauses (i) through (iii) of the
first sentence of Section 3.5, or (b) modifies Seller’s representations and
warranties in a manner that has a material effect on the value or operations of
the Hotel or Seller’s ability to transfer the Hotel to Buyer, as determined by
Buyer in its reasonable discretion.

6.1.2. Seller shall have performed all of its material obligations and complied
with all of its material covenants under this Agreement required to have been
performed or complied with at or prior to Closing, and not taken or caused to be
taken any action prohibited by this Agreement prior to Closing, including,
without limitation, Seller’s covenants and obligations under Section 5.3 and
7.2.

 

- 19 -



--------------------------------------------------------------------------------

6.1.3. The Title Company shall be prepared to issue to Buyer (upon payment of
the customary and normal premiums by Buyer and delivery of an owner’s title
affidavit, gap indemnity and any required escrows as described in Section 5.2 by
Seller), immediately upon consummation of Closing, an ALTA 2006 owner’s policy
(with standard NY endorsement appended) of title insurance based upon the Title
Commitment insuring Buyer as fee owner of the Hotel, as of the Closing Date (and
without any gap or other exception with respect to matters arising between the
Closing Date and the recording of the deed of conveyance described in
Section 7.2.1), subject only to the Permitted Exceptions in an amount equal to
the portion of the Purchase Price that is allocable to the real property
comprising the Hotel.

6.1.4. Seller shall have provided to Buyer a copy of an unconditional final
Certificate of Occupancy for the Hotel or a Temporary Certificate of Occupancy
for the Hotel which Certificate of Occupancy shall permit the opening for
business of the Hotel as a hotel containing not fewer than 115 guest rooms and
the operation thereof for its intended use, and which be in full force and
effect and which shall be reasonably acceptable to Buyer, subject, however, to
the establishment of an escrow as further set forth in Section 2.3 hereof.

6.1.5. Seller shall have substantially completed the construction of the Hotel
in accordance with the Approved Plans and Specifications an obtained a
Certificate of Substantial Completion from the architect, subject, however, to
the establishment of an escrow as further set forth in Section 2.4 hereof.

6.2. Failure of Buyer’s Condition. In the event of the failure of any condition
set forth in Section 6.1, Buyer, at its sole election, may (i) terminate this
Agreement and receive a return of the Deposit, (ii) seek specific performance of
Seller in accordance with Section 8.3.2, (iii) waive the condition and proceed
to Closing, or (iv) extend the Closing Date for such additional period of time
(not to exceed five (5) days in the aggregate) as may be reasonably required to
allow such condition to be satisfied. Nothing set forth in this Section 6.2
shall affect Buyer’s rights or remedies under Section 8.3 with respect to any
breach of this Agreement by Seller.

6.3. Seller’s Conditions to Closing. The obligation of Seller to consummate the
Closing shall be subject to the satisfaction of each of the following
conditions, any or all of which may be waived in whole or in part by Seller:

6.3.1. Each of Buyer’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

6.3.2. Each of Buyer’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as if made by
Buyer’s Designee as of the Closing Date.

6.3.3. Buyer shall have performed all of its material obligations under this
Agreement required to have been performed at or prior to Closing.

 

- 20 -



--------------------------------------------------------------------------------

6.4. Failure of Seller’s Condition. In the event of the failure of any condition
precedent set forth in Section 6.3, Seller, at its sole election, may
(i) terminate this Agreement, in which event the Deposit will be released to
Seller, (ii) waive the condition and proceed to Closing, or (iii) extend the
Closing Date for such additional period of time (not to exceed ten (10) days in
the aggregate) as may be reasonably required to allow Buyer to satisfy such
condition. Nothing set forth in this Section 6.4 shall affect Seller’s rights or
remedies under Section 8.2 with respect to any breach of this Agreement by
Buyer.

ARTICLE 7. CLOSING

7.1. Closing.

7.1.1. Closing shall be held on the first mutually acceptable Business Day that
is no later than five (5) days after the date on which an unconditional Final
Certificate of Occupancy or a Temporary Certificate of Occupancy is issued by
the City of New York, subject, however, to Section 2.3 hereof and further
subject to extension as expressly provided in this Agreement. Notwithstanding
the foregoing on anything in this Agreement to the contrary, in no event shall
Closing occur (including any extensions) later than October 31, 2011, and if
Closing has not occurred on or prior to such date, then this Agreement shall be
deemed terminated and the Deposit shall be returned to Buyer, and Seller and
Buyer shall have no obligations with respect to the other party except for those
obligations which expressly survive termination of this Agreement.

7.1.2. Closing shall be conducted through an escrow with Escrow Agent, and
Seller and Buyer shall execute (or cause their counsel to execute) such
additional instructions to Escrow Agent as may be required in connection
therewith. The parties shall deposit documents and funds with Escrow Agent such
that the Purchase Price (as debited and credited pursuant to ARTICLE 10) shall
be wire transferred into a bank account or accounts designated by Seller no
later than 5:00 p.m. Eastern Time on the Closing Date.

7.2. Seller’s Closing Deliveries. At or prior to Closing, Seller shall deliver
to Escrow Agent the following:

7.2.1. A “bargain and sale” deed substantially in the form of Exhibit A
conveying the fee estate in the Land and Improvements, with such modifications
as are required by local law so that such deed will be in recordable form, duly
executed and acknowledged by Seller and dated as of the Closing Date.

7.2.2. A bill of sale in the form of Exhibit B, transferring to Buyer all of
Seller’s right, title and interest in and to the Furnishings, Consumables,
Inventories, Lease Deposits, Miscellaneous Hotel Assets, assignable Permits and
assignable Intellectual Property, duly executed by Seller and dated as of the
Closing Date.

7.2.3. An assignment and assumption in the form of Exhibit C, transferring to
Buyer all of Seller’s right, title and interest in and to the Contracts duly
executed by Seller and dated as of the Closing Date.

 

- 21 -



--------------------------------------------------------------------------------

7.2.4. Any transfer tax declarations, sales tax forms or similar documents
required in connection with any transfer tax imposed by the state, county or
city in connection with the transaction, duly executed by Seller and dated as of
the Closing Date.

7.2.5. A certificate, duly executed by Seller, confirming that (i) its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any changes), (ii) that the Excluded
Contracts have been terminated in accordance with this Agreement and (iii) that
the Schedules attached hereto remain unchanged as of the Closing Date (or noting
any changes), provided, that, any changes to the representations and warranties
and the Schedules are subject to Section 6.1.1.

7.2.6. An owner’s title affidavit and gap indemnity, in customary form in New
York City and otherwise reasonably satisfactory to the Title Company and Seller,
with respect to mechanics’ liens, duly executed by Seller, and lien waivers and
certificate of substantial completion signed by the general contractor,
architect and engineer, as applicable, provided that such affidavit and gap
indemnity shall not subject Seller to any material liabilities other than as
required by Section 5.2.

7.2.7. An affidavit, in the form required by the Code and the regulations issued
pursuant thereto, to the effect that Seller is not a foreign Person within the
meaning of the Code.

7.2.8. Such evidence of the power and authority of Seller to consummate the
transactions described in this Agreement as may be reasonably required by Buyer
or Title Company.

7.2.9. A written direction to Escrow Agent to disburse the Deposit to Seller in
accordance with Section 8.1.2.1.

7.2.10. To the extent within the possession or control of Seller, original
counterparts of the assignable Permits and Contracts. Presence of the foregoing
items at the Hotel on the Closing Date shall constitute compliance with this
Section 7.2.10.

7.2.11. To the extent within the possession or control of Seller, all
Miscellaneous Hotel Assets. Presence of the foregoing items at the Hotel on the
Closing Date shall constitute compliance with this Section 7.2.11.

7.2.12. A Settlement Statement in accordance with Section 10.1.3, reflecting,
among other things, that a portion of the Purchase Price will be retained by
Escrow Agent for the Escrowed Amount and the Punchlist Escrowed Amount in
accordance with Sections 2.3 and 2.4 respectively, together with payment of all
other amounts required therein to be paid by Seller, duly executed by Seller.

7.2.13. a complete set of keys, access codes and combinations for the Hotel,
including, if applicable, safe deposit box codes and keys.

7.2.14. possession of the Hotel subject only to the Permitted Exceptions.

 

- 22 -



--------------------------------------------------------------------------------

7.2.15. an affidavit in lieu of registration as required by Article 41 of Title
D of Chapter 26 of the Administrative Code of the City of New York, duly
executed by Seller in the form attached hereto as Exhibit E.

7.2.16. All Furnishings, Consumables and Inventories;

7.2.17. The Escrow Agreement duly executed by Seller pursuant to and in
accordance with Section 2.3 hereof.

7.2.18. The Punchlist Escrow Agreement duly executed by Seller pursuant to and
in accordance with Section 2.4 hereof.

7.2.19. The Notification of Sale, Transfer or Assignment in Bulk, to the extent
required by Section 11.7 hereof.

7.2.20. Such other documents and instruments as are customary and as may be
reasonably requested by Buyer, Escrow Agent or Title Company, to effectuate the
transactions contemplated by this Agreement.

7.3. Buyer’s Closing Deliveries. At or prior to Closing, Buyer shall deliver to
Escrow Agent the following:

7.3.1. An assignment and assumption of the Contracts and Leases in the form of
Exhibit C, duly executed by Buyer (or Buyer’s Designee) and dated as of the
Closing Date.

7.3.2. The Escrow Agreement duly executed by Buyer (or Buyer’s Designee)
pursuant to and in accordance with Section 2.3 hereof.

7.3.3. Any transfer tax declarations or similar documents required in connection
with any transfer tax imposed by the state, county or city in connection with
the transaction, duly executed by Buyer (or Buyer’s Designee) and dated as of
the Closing Date.

7.3.4. A certificate, duly executed by Buyer (and Buyer’s Designee), confirming
that Buyer’s representations and warranties set forth in this Agreement are
correct as if made by Buyer and Buyer’s Designee on the Closing Date (or noting
any changes).

7.3.5. Such evidence of the power and authority of Buyer and Buyer’s Designee to
consummate the transactions described in this Agreement as may be reasonably
required by Seller or Title Company.

7.3.6. A written direction to Escrow Agent to disburse the Deposit to Seller in
accordance with Section 8.1.2.1.

7.3.7. The balance of the Purchase Price, as debited and credited pursuant to
ARTICLE 10.

7.3.8. A Settlement Statement in accordance with Section 10.1.3, duly executed
by Buyer and Buyer’s Designee.

 

- 23 -



--------------------------------------------------------------------------------

7.3.9. Such other documents and instruments as are customary and as may be
reasonably requested by Seller, Escrow Agent or Title Company to effectuate the
transactions contemplated by this Agreement.

7.4. Closing Costs. All title fees and premiums and all recordation, transfer,
stamp and similar taxes imposed upon the recordation of the deed and any other
documents contemplated by this Agreement shall be borne by Seller and Buyer as
set forth in Schedule 7.4. All escrow or settlement fees of Escrow Agent in
connection with the Settlement Statement and True-up, shall be borne equally by
Seller and Buyer. Seller and Buyer shall each bear its own counsel’s fees and
expenses in connection with the transactions described in this Agreement. Buyer
shall pay all costs of Buyer’s due diligence investigations of the Hotel
(including title insurance and survey costs), and all costs of Buyer’s
financing.

7.5. Indemnification.

7.5.1. Subject to any express provisions of this Agreement to the contrary, from
and after Closing, Seller shall indemnify Buyer, Buyer’s Designee, and their
respective directors, shareholders, officers, employees, agents, partners,
members, managers (including any property manager) and affiliates (collectively,
“Buyer Indemnified Parties”), and shall hold Buyer Indemnified Parties harmless
from and against, any and all Damages paid or incurred by Buyer Indemnified
Parties due to (i) any breach of any representation or warranty made by Seller
in this Agreement or any other Transaction Document, (ii) any breach of any
covenant to be performed from and after Closing by Seller pursuant to any
Transaction Document, and (iii) liabilities or injuries (including death) to any
third party that are based upon any matter relating to the use, maintenance,
operation or construction of the Hotel occurring prior to the Closing Date.

7.5.2. Subject to any express provisions of this Agreement to the contrary, from
and after Closing, Buyer shall indemnify Seller and its respective directors,
partners, officers and employees, agents, partners, members and affiliates
(collectively, “Seller Indemnified Parties”), and shall hold Seller Indemnified
Parties harmless from and against, any and all Damages paid or incurred by
Seller Indemnified Parties due to (i) any breach of any representation or
warranty made by Buyer or Buyer’s Designee in this Agreement or any other
Transaction Document, (ii) any breach of any covenant to be performed from and
after Closing by Buyer or Buyer’s Designee pursuant to any Transaction Document,
and (iii) liabilities or injuries (including death) to any third party that are
based upon any matter relating to the use, maintenance, operation or
construction of the Hotel occurring on or after the Closing Date.

7.5.3. The obligations of Seller under Section 7.5.1 and of Buyer under
Section 7.5.2 shall not extend to (a) any special, incidental, consequential or
punitive damages, lost profits or business interruption, or (b) any loss or
diminution of value in the Hotel (except in the case of a breach of a
representation or warranty by Seller). Unless Buyer has expressly assumed an
obligation of Seller pursuant to the Transaction Documents, Buyer shall have no
obligation for any obligations of Seller arising in connection with the Hotel
prior to the Closing Date, including, without limitation, any mechanic’s liens
filed after the Closing Date but related to work performed prior to the Closing
Date, and Seller shall be deemed to have agreed to indemnify, defend and hold
harmless Buyer and its employees, agents, members, partners, officers,
directors, shareholders and affiliates from and against all liabilities, claims,
costs, expenses and obligations (including reasonable attorney’s fees) arising
from the failure of Seller to perform any such obligation. The obligations of
Seller and Buyer under this Section 7.5.3 shall survive closing hereunder.

 

- 24 -



--------------------------------------------------------------------------------

7.5.4. Notwithstanding anything to the contrary in this Agreement, Seller’s
liability under Section 7.5.1 shall not exceed an amount equal to One Million
Dollars ($1,000,000.00), except for liability based upon actual fraud or
intentional misrepresentation on the part of Seller. Further notwithstanding
anything to the contrary in this Agreement, Seller shall have no liability to
Buyer Indemnified Parties under Section 7.5.1 except to the extent that the
aggregate of all Damages paid or incurred by Buyer Indemnified Parties (and but
for this sentence would be paid by Seller pursuant to Section 7.5.1) as
described in Section 7.5.1 exceeds Fifty Thousand Dollars ($50,000.00) [that is,
where the aggregate of all Damages paid or incurred by Buyer Indemnified Parties
exceeds an amount equal to Fifty Thousand Dollars ($50,000.00), Seller shall pay
only the Damages in excess of Fifty Thousand Dollars ($50,000.00)].

7.5.5. The Closing shall be deemed a full satisfaction by Seller and Buyer of
all of their respective obligations and covenants under this Agreement (other
than any post-Closing obligations of Seller or Buyer expressly set forth in this
Agreement or the Transaction Documents). Except for such post-Closing
obligations and except for the representations and warranties of Seller and
Buyer, all obligations of Seller and Buyer under this Agreement shall be deemed
to terminate immediately upon Closing. Notwithstanding anything to the contrary
in this Agreement, any suit that is based upon the obligations of Seller under
Section 7.5.1 must be instituted on or before the Survival Date, and Buyer
waives and releases any right to bring suit after such date.

7.5.6. Whenever either party shall learn through the filing of a claim or the
commencement of a proceeding or otherwise of the existence of any liability for
which the other party is or may be responsible under this Section 7.5, the party
learning of such liability shall notify the other party promptly and furnish
such copies of documents (and make originals thereof available) and such other
information as such party may have that may be used or useful in the defense of
such claims. The indemnified party shall afford the indemnifying party full
opportunity to defend such claims, using counsel reasonably acceptable to the
indemnified party, in the name of the indemnified party and generally shall
cooperate with the indemnifying party in the defense of such claim, provided
that no such matter shall be settled without the prior written consent of the
indemnified party.

7.5.7. From and after Closing, except as otherwise expressly set forth in any
Transaction Document, the indemnification provisions in this Section 7.5 shall
be the exclusive remedies of Seller and Buyer in connection with any of the
matters described in this Section 7.5, the transaction described in this
Agreement and/or the Hotel, and each party hereby waives and releases any other
rights or remedies it may have under applicable law or at equity in connection
therewith. This Section 7.5 shall survive Closing.

 

- 25 -



--------------------------------------------------------------------------------

7.6. Survival.

7.6.1. The representations, warranties and covenants of Seller and Buyer set
forth in this Agreement shall survive Closing until the Survival Date, and any
action on any such representation, warranty or covenant must be instituted on or
before the Survival Date. Notwithstanding the foregoing, all indemnities in this
Agreement shall survive Closing indefinitely (but shall be subject to applicable
statutes of limitations), except where a shorter period is expressly provided in
this Agreement.

7.6.2. Notwithstanding any other provision of this Agreement, if at or prior to
Closing Buyer obtains actual knowledge that any representation or warranty of
Seller under this Agreement (as the same is modified pursuant to ARTICLE 3 or
deemed to have been modified by the second sentence of Section 5.4) is
inaccurate in any respect, but nonetheless proceeds to Closing, Buyer shall be
deemed to have waived any right to make a claim arising out of such inaccuracy.

7.7. Checked Baggage. On the Closing Date, representatives of Seller and Buyer
shall make a written inventory of any baggage and similar items left at the
Hotel (collectively, “Inventoried Baggage”). Buyer shall be responsible for, and
shall indemnify the Seller Indemnified Parties against, any Damages incurred by
any of the Seller Indemnified Parties with respect to any theft, loss or damage
to any Inventoried Baggage from and after the time of such inventory, and any
other baggage or similar items left in the care of the Hotel on or after the
Closing Date which was not inventoried. Seller shall be responsible for, and
shall indemnify the Buyer Indemnified Parties against, any Damages incurred by
the Buyer Indemnified Parties with respect to any theft, loss or damage to any
Inventoried Baggage prior to the time of such inventory, and any other baggage
or similar items left in the care of the Hotel prior to the Closing Date which
was not inventoried. The indemnities set forth in this Section 7.7 shall survive
Closing until the Survival Date, and shall be subject to the limitations set
forth in Section 7.5.

7.8. Safe Deposit Boxes. On or before the Closing Date, Seller shall notify any
guests who are then using a safe deposit box at the Hotel advising them of the
pending change in the management of the Hotel and requesting them to conduct an
inventory and verify the contents of such safe deposit box. All inventories by
such guests shall be conducted by Seller under, to the extent practicable, the
joint supervision of representatives of Seller and Buyer. At Closing, all safe
deposit boxes which are then in use but not yet inventoried by the depositor
shall be opened in the presence of Seller and, to the extent practicable,
representatives of Seller and Buyer, and the contents thereof shall be
inventoried. Following the inventory of each safe deposit box, Seller shall
deliver to Buyer all keys, receipts and agreements for such box. Buyer shall be
responsible for, and shall indemnify the Seller Indemnified Parties against, any
Damages incurred by any of the Seller Indemnified Parties with respect to any
theft, loss or damage to the contents of any safe deposit box from and after the
time such safe deposit box is inventoried. Seller shall be responsible for, and
shall indemnify the Buyer Indemnified Parties against, any Damages incurred by
the Buyer Indemnified Parties with respect to any theft, loss or damage to the
contents of any safe deposit box prior to the time such safe deposit box is
inventoried. The indemnities set forth in this Section 7.8 shall survive Closing
until the Survival Date, and shall be subject to the limitations set forth in
Section 7.5.

 

- 26 -



--------------------------------------------------------------------------------

7.9. Further Assurances. From time to time after the Closing Date, Seller and
Buyer, without charge to the other, shall perform such other acts, and shall
execute and acknowledge and shall furnish such other documents, instruments,
materials and/or information that either such party or the Title Company
reasonably may request in order to effect the intent of, and the consummation of
the transactions provided in, this Agreement. This paragraph (c) shall survive
closing and the delivery of the deed of conveyance hereunder for a period of one
(1) year.

7.10. Possession. Seller agree to give to Buyer possession of the Property on
the Closing Date, free and clear of all leases and rights of occupancy (other
than those expressly approved by Buyer) and subject only to the Permitted
Exceptions.

7.11. Risk of Loss. Except as provided in Section 5.1 and ARTICLE 9 hereof, the
risk of loss shall be borne by Seller until the deed of conveyance hereunder is
delivered to Buyer at Closing.

ARTICLE 8. ESCROW, DEFAULT, REMEDIES

8.1. Escrow Terms.

8.1.1. Escrow Agent shall promptly give notice to Buyer and Seller upon its
receipt of any portion of the Deposit from Buyer in accordance with this
Agreement. Escrow Agent shall invest the Deposit at such bank as Escrow Agent
may elect and such bank and any investment of the Deposit shall be approved by
Buyer and Seller. Escrow Agent shall not be liable for any loss of such
investment (unless due to Escrow Agent’s gross negligence, recklessness or
willful misconduct). All interest on the Deposit shall be treated by Escrow
Agent for income tax purposes as earned by Buyer, and Buyer shall provide its
tax identification number to Escrow Agent for this purpose.

8.1.2. Escrow Agent shall deliver the Deposit to Seller or to Buyer, as the case
may be, under the following conditions:

8.1.2.1. the Deposit shall be delivered to or at the direction of Seller at
Closing upon receipt by Escrow Agent of a statement executed by Seller and Buyer
that the Deposit may be so released; or

8.1.2.2. the Deposit shall be delivered to Seller following receipt by Escrow
Agent of written demand therefor from Seller, stating that Buyer has defaulted
in the performance of its obligations under this Agreement and specifying the
Section of this Agreement which entitles Seller to receive the Deposit, if Buyer
shall not have given written notice of objection in accordance with
Section 8.1.3; or

8.1.2.3. the Deposit shall be delivered to Buyer following receipt by Escrow
Agent of written demand therefor from Buyer stating that Seller has defaulted in
the performance of its obligations under this Agreement or that this Agreement
was terminated under circumstances entitling Buyer to the return of the Deposit,
and specifying the Section of this Agreement which entitles Buyer to the return
of the Deposit, if Seller shall not have given written notice of objection in
accordance with Section 8.1.3; or

 

- 27 -



--------------------------------------------------------------------------------

8.1.2.4. the Deposit shall be delivered as directed by joint written
instructions of Seller and Buyer.

8.1.3. Upon the filing of a written demand for the Deposit by Seller or Buyer
pursuant to Section 8.1.2.2 or 8.1.2.3, Escrow Agent shall promptly give notice
thereof (including a copy of such demand) to the other party. The other party
shall have the right to object to the delivery of the Deposit, by giving notice
of such objection to Escrow Agent at any time within five (5) Business Days
after such party’s receipt of notice from Escrow Agent, but not thereafter.
Failure to deliver such objection notice within such period shall be deemed to
be a waiver of such party’s right to object to Escrow Agent’s compliance with
such demand. Such objection notice shall set forth the basis for objecting to
the delivery of the Deposit. Upon receipt of such notice of objection, Escrow
Agent shall promptly give a copy of such notice to the party who filed the
written demand. The foregoing five (5) Business Day period does not constitute a
cure period in which either Seller or Buyer, as the case may be, shall be
required to accept tender of cure of any default under this Agreement.

8.1.4. If Escrow Agent shall have received the notice of objection provided for
in Section 8.1.3 within the time therein prescribed, Escrow Agent shall continue
to hold the Deposit until (i) Escrow Agent receives written notice from Seller
and Buyer directing the disbursement of the Deposit, in which case Escrow Agent
shall then disburse the Deposit in accordance with said direction, or
(ii) litigation is commenced between Seller and Buyer, in which case Escrow
Agent shall deposit the Deposit with the clerk of the court in which said
litigation is pending, or (iii) Escrow Agent takes such affirmative steps as
Escrow Agent may elect, at Escrow Agent’s option, in order to terminate Escrow
Agent’s duties hereunder (but in no event disbursing the Deposit to either
Seller or Buyer), including depositing the Deposit in court and commencing an
action for interpleader, the costs thereof to be borne by whichever of Seller or
Buyer is the losing party.

8.1.5. Escrow Agent is acting as a stakeholder only with respect to the Deposit,
shall not be required to determine questions of fact or law, and shall incur no
liability under this Agreement except for its willful misconduct, recklessness
or gross negligence. Escrow Agent may rely and act upon any instrument or other
writing reasonably believed by Escrow Agent to be genuine and purporting to be
signed and presented by any Person or Persons purporting to have authority to
act on behalf of Seller or Buyer, as the case may be, and shall not be liable in
connection with the performance of any duties imposed upon Escrow Agent by the
provisions of this Agreement, except for Escrow Agent’s own gross negligence,
willful misconduct or default. Escrow Agent shall have no duties or
responsibilities except those set forth herein. Escrow Agent shall not be bound
by any modification or termination of this Agreement unless the same is in
writing and signed by Buyer and Seller, and, if Escrow Agent’s duties hereunder
are affected, unless Escrow Agent shall have given prior written consent
thereto. Escrow Agent shall be indemnified against and reimbursed by Seller and
Buyer for any expenses (including reasonable attorneys’ fees and disbursements
of outside counsel, including all of Escrow Agent’s fees and expenses with
respect to any interpleader action pursuant to Section 8.1.4) incurred in
connection with this Agreement, and such liability shall be joint and several;
provided that, as between Buyer and Seller, the prevailing party in any dispute
over the Deposit shall be entitled to reimbursement of any such expenses paid to
Escrow Agent. In the event that Escrow Agent shall be uncertain as to Escrow
Agent’s duties or rights under this ARTICLE 8, or shall receive instructions
from Buyer or Seller that, in Escrow Agent’s sole opinion, are in conflict with
any of the provisions hereof, Escrow Agent shall be entitled to continue to hold
the Deposit pursuant to Section 8.1.4, and may decline to take any other action.

 

- 28 -



--------------------------------------------------------------------------------

8.1.6. Escrow Agent shall have the right at any time to resign upon ten
(10) Business Days prior notice to Seller and Buyer. Seller and Buyer shall
jointly select a successor Escrow Agent and shall notify Escrow Agent of the
name and address of such successor Escrow Agent within ten (10) Business Days
after receipt of notice from Escrow Agent of its intent to resign. If Escrow
Agent has not received notice of the name and address of such successor Escrow
Agent within such period, Escrow Agent shall have the right to select on behalf
of Seller and Buyer a bank or trust company to act as its successor hereunder.
At any time after the ten (10) Business Day period, Escrow Agent shall have the
right to deliver the Deposit to any successor selected hereunder, provided such
successor shall execute and deliver to Seller and Buyer an assumption agreement
whereby it assumes all of Escrow Agent’s obligations hereunder. Upon the
delivery of all such amounts and such assumption agreement, the successor shall
become the Escrow Agent for all purposes under this Section 8.1 and shall have
all of the rights and obligations of the Escrow Agent under this Section 8.1,
and the resigning Escrow Agent shall have no further responsibilities or
obligations hereunder.

8.2. Buyer’s Default. If Buyer defaults in its obligation to close the
transaction in accordance with this Agreement and Seller elects not to proceed
to Closing, and if such default is not cured and/or such condition is not
satisfied within five (5) days after Seller has given Buyer written notice of
the same, then the Escrow Agent shall, subject to Sections 8.1.3 and 8.1.4, pay
the Deposit to Seller, as full and complete liquidated damages, and as the
exclusive and sole right and remedy of Seller. Upon payment of the Deposit to
Seller pursuant to this Section 8.2, this Agreement shall terminate and neither
party shall have any further obligations or liabilities to the other party,
except for obligations that expressly survive termination of this Agreement.
Buyer acknowledges that Seller’s actual damages caused by Buyer’s default in its
obligation to proceed to Closing would be difficult to determine precisely and
that the Deposit, as liquidated damages, is a fair and reasonable approximation.
Seller hereby waives any right to recover damages (whether actual,
consequential, punitive or other) as a result of Buyer’s default in its
obligation to close the transaction in accordance with this Agreement, except
for the liquidated damages as described in this Section 8.2.

8.3. Seller’s Default. If Seller defaults in its obligation to proceed to
Closing in accordance with this Agreement, or if any condition set forth in
Section 6.1.1 is not satisfied, or the representations and warranties of Seller
set forth in this Agreement shall not be true and correct in any material
respect as and when made, and Buyer elects not to proceed to Closing, and if
such default is not cured and/or such condition is not satisfied within five
(5) days after Buyer has given Seller written notice of the same, then Buyer
shall be entitled, as its sole remedy, subject to Sections 8.1.3 and 8.1.4, to
elect either:

8.3.1. to terminate this Agreement in which event the Deposit (including any and
all interest accrued thereon) promptly shall be returned to Buyer, and neither
party shall have any further obligations or liabilities to the other party,
except for obligations that expressly survive termination of this Agreement; or

 

- 29 -



--------------------------------------------------------------------------------

8.3.2. to seek specific performance of, but, except as set forth in
Section 8.3.3 below, not damages from, Seller, including without limitation,
filing a lis pendens, provided, that, if any such action for specific
performance shall not be filed by Buyer within sixty (60) days of the date
scheduled for closing hereunder, then Buyer conclusively shall be deemed to have
waived its right of specific performance hereunder.

8.3.3. Buyer hereby waives any right to recover damages (whether actual,
consequential, punitive or other) as a result of Seller’s default in its
obligation to proceed to Closing in accordance with this Agreement or as a
result of any condition set forth in Section 6.1.1 not being satisfied. This
Section 8.3 is not intended to supersede the indemnity provisions of
Section 11.5 hereof, and Buyer shall have all rights and remedies available to
Buyer under this Agreement and at law or in equity with respect to a Seller
default under Section 11.5 hereof. Notwithstanding the foregoing, in the event
that Buyer shall seek specific performance of Seller’s obligation to convey the
Hotel hereunder and Seller shall open the Hotel for business as and to the
extent permitted by Section 5.3.8 hereof, then Buyer shall have the right to
seek monetary damages from Seller (in an amount not to exceed Ten Thousand
Dollars ($10,000.00) per month) for any losses actually incurred by Seller as a
result of the operation for business of the Hotel by Seller during the period
commencing upon such opening for business and ending on the date the actual
Closing occurs; provided, however, that if Buyer is unsuccessful in seeking such
specific performance, then Buyer shall have no right to such damages.

ARTICLE 9. CASUALTY AND CONDEMNATION

9.1. Notice to Buyer. Seller shall give Buyer notice of the following promptly
upon becoming aware of the same: (i) any pending or threatened condemnation
affecting the Hotel prior to Closing, and (ii) any material fire or other
casualty affecting the Hotel and occurring prior to Closing.

9.2. Effect of Casualty or Condemnation.

9.2.1. If prior to Closing, (i) condemnation proceedings are commenced against
all or any portion of the Hotel, and such proceedings do not materially
adversely affect the continued operation of the Hotel in substantially the same
manner as the Hotel is operated on the Effective Date, or (ii) the Hotel is
damaged by fire or other casualty to the extent that the cost of repairing such
damage is reasonably estimated by Seller and Buyer, each acting reasonably and
in good faith, to be five percent (5%) of the Purchase Price or less, then this
Agreement shall continue in full force and effect and the Purchase Price shall
not be reduced except as hereinafter set forth, but Buyer shall be entitled to
an assignment of all of the proceeds payable to Seller of fire or other casualty
insurance (other than those proceeds expended by or on behalf of Seller prior to
Closing to restore the Hotel), all business interruption insurance proceeds (if
any) payable with respect to the period from and after Closing, and all
condemnation awards payable to Seller (other than any portion of the award in
respect of income lost prior to Closing or expended by or on behalf of Seller
prior to Closing to restore the Hotel or in connection with the collection of
the award), as the case may be, and Seller shall have no obligation to repair or
restore the Hotel; provided, however, that in the case of any insured casualty,
the Purchase Price shall be reduced by the “deductible” applied by Seller’s
insurer with respect to such fire or casualty and not paid by Seller prior to
Closing.

 

- 30 -



--------------------------------------------------------------------------------

9.2.2. If prior to Closing, (i) condemnation proceedings are commenced against
all or any material portion of the Hotel and such proceedings are not covered by
Section 9.2.1, or (ii) the Hotel is damaged by fire or other casualty and such
damage is not covered by Section 9.2.1, Buyer shall have the right, upon notice
in writing to Seller delivered within ten (10) days after Seller gives Buyer
notice of such matter as described in this Section 9.2.2, to terminate this
Agreement, whereupon this Agreement shall terminate, Escrow Agent shall return
the Deposit to Buyer and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement other than those that
expressly survive termination of this Agreement. If Buyer does not timely elect,
or is not entitled, to terminate this Agreement as set forth above, the Purchase
Price shall not be reduced except as hereinafter set forth, but Buyer shall be
entitled to an assignment of all of the proceeds payable to Seller of fire or
other casualty insurance (other than those proceeds expended by or on behalf of
Seller prior to Closing to restore the Hotel), all business interruption
insurance proceeds (if any) payable with respect to the period from and after
Closing, and all condemnation awards payable to Seller (other than any portion
of the award in respect of income lost prior to Closing or expended by or on
behalf of Seller prior to Closing to restore the Hotel or in connection with the
collection of the award), as the case may be, and Seller shall have no
obligation to repair or restore the Hotel; provided, however, that in the case
of any insured casualty, the Purchase Price shall be reduced by the “deductible”
applied by Seller’s insurer with respect to such fire or casualty and not paid
by Seller prior to Closing.

9.2.3. The provisions of this Section 9.2 are intended to supersede the
provisions of any applicable statutory or decisional law with respect to the
subject matter of this Section 9.2.

9.3. Extension of Closing Date. If necessary to allow Buyer the full ten
(10) day period described in Section 9.2.2, the Closing Date shall be
automatically extended until three (3) Business Days after Buyer has made, or
has or is deemed to have waived, its election pursuant to Section 9.2.2.

ARTICLE 10. PRORATIONS

10.1. Prorations Generally. [UNDER REVIEW BY BUYER; IF WE ARE IN AGREEMENT THAT
THE HOTEL WILL NOT BE OPENED OR OPERATED PRIOR TO CLOSING, WE CAN PAIR THIS
ARTICLE DOWN SIGNIFICANTLY.]

10.1.1. Seller and Buyer shall receive debits and credits against the Purchase
Price pursuant to this ARTICLE 10. In the case of any adjustment to be made at
Closing, the portion of the Purchase Price payable pursuant to Section 2.2.2.4
shall be increased or decreased to reflect such adjustment. In the case of any
adjustment to be made after Closing, Buyer and Seller shall make such adjustment
by payment of immediately available funds to the other party at the True-up (or
such earlier date as may be expressly provided in this Agreement) or in the case
of adjustments after the True-up, within five (5) days of the date such
adjustment is determined. Seller and Buyer acknowledge and agree that the sale
of the Hotel is intended to occur prior to the opening and operation of the
Hotel for business (subject to the provisions of Section 5.3.8 hereof) and
therefore many of the following provisions of this Section 10.1 may not be
applicable.

 

- 31 -



--------------------------------------------------------------------------------

10.1.2. Except as otherwise expressly set forth in this ARTICLE 10, all items of
income and expense of the Hotel with respect to the period prior to the
Apportionment Time shall be for the account of Seller, and all items of income
and expense of the Hotel with respect to the period after the Apportionment Time
shall be for the account of Buyer. Except as otherwise expressly set forth in
this ARTICLE 10, all prorations shall be on an accrual basis in accordance with
generally accepted accounting principles, and based on the actual number of days
in the applicable period.

10.1.3. All income and expenses described in this ARTICLE 10 that can be
determined or estimated on the Closing Date shall be so determined or estimated
by the Seller and Buyer based on a final night audit performed by the Seller and
Buyer, and shall be set forth on a settlement statement (the “Settlement
Statement”) executed by Seller and Buyer at Closing. Following close of the
month during which the Closing occurs, Buyer shall prepare and issue an
accounting for the portion of such month following the Closing (“Final
Accounting”). Buyer and Seller shall each have the right to have their
respective accountants review drafts of the Final Accounting such that the Final
Accounting accurately reflects the operations of the Hotel for such portion of
the month following Closing. A final determination of all income and expenses
(“True-up”) shall occur on the date that is thirty (30) days after the Final
Accounting, and within five (5) days of the True-up, Seller or Buyer, as the
case may be, shall pay to the other the amount as may be required by the
True-up. At the True-up, Seller and Buyer shall recalculate and reapportion any
income and expenses (i) which were not apportioned on the Settlement Statement
because of the unavailability of information, (ii) which were apportioned on the
Settlement Statement based upon estimated or incomplete information, or
(iii) for which errors exist on the Settlement Statement. The True-up shall be
final and except as otherwise expressly set forth in this Agreement there shall
be no further adjustment between Seller and Buyer for income and expenses.

10.2. Rules for Specific Items of Income and Expense.

10.2.1. Seller shall receive a credit for all cash in the cash registers,
vaults, safes (other than that belonging to guests), petty cash boxes, vending
machines and coin-operated devices at the Hotel as of the Apportionment Time.
Seller shall withdraw all cash in operating accounts for the Hotel as of the
Apportionment Time.

10.2.2. The final night’s room revenue (revenue from rooms occupied on the
evening preceding the Closing Date), any taxes thereon, and any in-room
telephone, movie and similar charges for such night, shall be allocated 50% to
Seller and 50% to Buyer.

10.2.3. The final night’s revenue from food, beverage and other restaurant, bar
and similar revenue, and taxes thereon, to the closing hours of facility
operations which commenced on the day prior to the Closing Date shall be
allocated to Seller.

10.2.4. Seller shall receive a credit for, and Buyer shall purchase from Seller,
the Guest Ledger. Such credit shall equal the amount of the Guest Ledger (or 50%
thereof in the case of the final night’s room revenue), less credit card
charges, travel company charges and similar commissions.

 

- 32 -



--------------------------------------------------------------------------------

10.2.5. Seller shall receive a credit for, and Buyer shall purchase from Seller,
all accounts receivable (other than the Guest Ledger) that are less than one
hundred twenty (120) days past due. Such credit shall equal the amount of the
accounts receivable, less (i) credit card charges, travel company charges and
similar commissions and (ii) on all accounts receivable other than credit card
receivables, a discount for uncollectible amounts based on the Hotel’s historic
reserve for uncollectible amounts for receivables that are less than one hundred
twenty (120) days past due.

10.2.6. Except as set forth in Sections 10.2.4 and 10.2.5, all accounts
receivable for all periods prior to the Apportionment Time shall remain the
property of Seller. From Closing until the date which is six (6) months after
the Closing Date, Buyer shall use commercially reasonable efforts (in no event
to include bringing legal action or engaging a collection agent) to collect in
the ordinary course of business all such accounts receivable (other than
accounts receivable from credit card companies that shall be collected directly
by Seller). With regard to any collection made from any Person that is indebted
to the Hotel with respect to accounts receivable incurred both prior to and from
and after the Apportionment Time, such collection shall be applied to the oldest
accounts receivable first unless the payor designates otherwise in writing.
Periodically (but no less frequently than monthly), Buyer shall submit to Seller
all amounts received in respect of such accounts receivable, together with an
itemization of such accounts receivable. Promptly following the date which is
six (6) months after the Closing Date, Buyer shall deliver to Seller an
itemization of such accounts receivable which remain unpaid, together with
copies of the files pertaining to such accounts receivable. In the event Buyer
receives any amounts in respect of such accounts receivable after such date
which relate to accounts receivable for all periods prior to the Apportionment
Time, Buyer shall promptly remit the same to Seller.

10.2.7. Seller shall receive a credit (based upon the original net invoice price
paid) for all full, unopened Consumables at the Hotel as of the Apportionment
Time. For this purpose, an individual container shall not be considered opened
if the container itself is not opened but the crate, box or pallet including
such container and other similar containers shall have been opened. The amount
of such credit shall be based on an actual inventory of such Consumables by
Seller’s and Buyer’s representatives. Notwithstanding the foregoing, Seller
shall not be entitled to a credit for Consumables that are damaged, obsolete or
otherwise not usable in the operation of the Hotel.

10.2.8. Seller shall receive a credit (based upon the original net invoice price
paid) for all Inventories at the Hotel as of the Apportionment Time. The amount
of such credit shall be based on an actual inventory of such Inventories by
Seller’s and Buyer’s representatives. Notwithstanding the foregoing, Seller
shall not be entitled to a credit for Inventories that are damaged, obsolete or
otherwise not usable in the operation of the Hotel.

10.2.9. Seller shall receive a credit for all deposits made by or on behalf of
Seller as of the Apportionment Time as security under any Contract, utility,
public service or other arrangement to the extent the same remains on deposit
for the benefit of Buyer.

10.2.10. Seller shall receive a credit for prepaid expenses as of the
Apportionment Time, including prepaid expenses under assigned Contracts and fees
for assignable Permits, but only to the extent such prepaid expenses or fees are
incurred under Contracts or Permits assigned to and assumed by Buyer pursuant to
the Transaction Documents.

 

- 33 -



--------------------------------------------------------------------------------

10.2.11. Rent and all other amounts actually received from tenants under any
space leases or licenses, including, without limitation, any Lease Deposits,
shall be apportioned between Seller and Buyer as of the Apportionment Time. If
any arrearage exists under any space lease or license as of the Closing Date,
any amounts collected on or after the Closing Date with respect to such space
lease or license shall be applied first to amounts then due and payable under
such space lease or license with respect to the period from and after the
Closing Date, and thereafter to any amounts then due and payable under such
space lease or license with respect to periods prior to the Closing Date.

10.2.12. All sales, use, rooms, occupancy, entertainment, excise and similar
taxes, personal property taxes, ad valorem real estate taxes, special
assessments and other taxes, levies, and assessments, municipal permit fees and
all assessments and other costs and expenses in respect of the Hotel shall be
apportioned between Seller and Buyer as of the Apportionment Time. If the exact
amount of such taxes cannot be determined at Closing, such apportionment shall
be based upon Seller’s and Buyer’s reasonable estimates of such taxes, subject
to readjustment upon the later of (i) the True-up and (ii) the date that actual
taxes can be determined.

10.2.13. All amounts under the Contracts assigned to and assumed by Buyer
pursuant to the Transaction Documents shall be apportioned between Seller and
Buyer as of the Apportionment Time.

10.2.14. Water, sewer, vault, fuel, electricity, gas, and other utilities shall
be apportioned between Seller and Buyer as of the Apportionment Time.

10.2.15. Buyer shall receive a credit for all deposits or advance payments
received by Seller prior to the Closing Date in respect of the occupancy or use,
after the Apportionment Time, of rooms, suites, banquet and meeting rooms,
convention facilities and other facilities in the Hotel, or catering, food
service and other services performed at the Hotel.

10.2.16. Buyer shall receive a credit for all accounts payable owing for goods
and services furnished prior to the Apportionment Time. Buyer shall pay all
accounts payable relating to goods and services for which orders have been
placed but, as of the Apportionment Time, such goods and services have not yet
been delivered or provided.

10.2.17. Except as otherwise expressly provided in this Agreement, there shall
be no proration or adjustment for employee-related costs and expenses, including
wages and salaries, bonuses, incentive compensation, commissions, workers’
compensation, sick pay, dues, vacation, pension and retirement payments
(including any matching, profit sharing or other employer contributions to any
defined contribution pension plan, any minimum funding contributions to any
defined benefit pension plan and any employer contributions to any multiemployer
plan), deferred compensation, remuneration in any other form (including any type
of employee benefit or insurance), severance and payroll taxes payable on any
such employee compensation or remuneration.

 

- 34 -



--------------------------------------------------------------------------------

10.2.18. Seller shall retain the account or accounts that hold funds comprising
any “Reserve Fund,” “FF&E reserve,” “reserve for replacements”.

10.2.19. If there are outstanding any commitments for the use of free room
nights at the Hotel (other than free rooms to be provided through IHG’s frequent
guest reward program or IHG’s associate program), then at Closing, Buyer shall
receive a credit equal to (i) the number of free room nights so committed,
multiplied by (ii) the average rooms department cost (as estimated by Seller per
occupied room at the Hotel for the twelve months prior to Closing. If there are
outstanding any commitments for free food and beverages at the Hotel (other than
free food and beverages to be provided through IHG’s frequent guest reward
program or other IHG corporate-level programs), then at Closing, Buyer shall
receive a credit equal to the face value of such commitments.

10.2.20. All other expenses incurred in the ordinary course of business
customarily prorated in the sale of a hotel shall be prorated at Closing and
thereafter assumed by Buyer.

10.3. Tax Appeals.

10.3.1. If any appeal of any taxes or assessments is pending as of the Closing
Date with respect to any tax period that has closed prior to the Closing Date,
Seller shall be entitled to receive any rebate or credit resulting from such
appeal, and shall pay all expenses of prosecuting such appeal.

10.3.2. If any appeal of any taxes or assessments is pending as of the Closing
Date with respect to the period in which the Closing Date occurs (“Current Year
Tax Appeal”), such taxes or assessments shall be re-prorated between Seller and
Buyer as of the Apportionment Time in accordance with the results of such
Current Year Tax Appeal. After Closing, Seller and Buyer shall cooperate in the
prosecution of each Current Year Tax Appeal, if any, provided, that, Buyer shall
control such prosecution to completion thereof and to settle or compromise any
claim related thereto in its sole discretion. All third party costs and fees
incurred in connection with any Current Year Tax Appeal, including legal fees
and expenses, shall be paid by Seller to the extent due and payable prior to the
Closing Date, and shall be paid by Buyer to the extent due and payable on or
after the Closing Date, but upon completion of the Current Year Tax Appeal, all
such costs and fees shall be prorated between Buyer and Seller in the same
proportion as they bear re-prorated taxes and assessments.

10.4. Transaction Taxes. Seller shall be responsible for its federal and state
income, franchise and similar taxes applicable to the transactions contemplated
by this Agreement. Buyer shall be responsible for any bulk sales taxes, personal
property sales taxes, and similar taxes applicable to the transactions
contemplated by this Agreement.

10.5. Reserved.

10.6. Disputes with Respect to Adjustments. If Seller and Buyer, each acting
reasonably and in good faith, cannot resolve any issue with respect to the
adjustments described in this ARTICLE 10, they shall submit such issue for
binding resolution by a nationally recognized accounting firm mutually
acceptable to both parties (“Accounting Firm”). The

 

- 35 -



--------------------------------------------------------------------------------

parties shall bear equally all fees and expenses of the Accounting Firm in
connection with the resolution of such issue, and each party shall bear its own
legal, accounting and other fees and expenses incurred in connection with the
resolution of the issue by the Accounting Firm. Such resolution shall be final
and binding on the parties and judgment may be entered upon such resolution in
any court having jurisdiction thereof. Seller and Buyer agree that the
proceeding described in this Section 10.6 shall be conducted in Bethesda,
Maryland.

10.7. Revenue Contracts and Reservations. Subject to the terms and provisions of
Section 5.3 hereof, from and after Closing, Buyer shall honor all revenue
contracts and reservations relating to the Hotel that (i) have been entered into
as of the expiration of the Due Diligence Period, or (ii) are entered into after
the expiration of the Due Diligence Period consistent with the historical
practices of the Hotel.

10.8. Survival. This ARTICLE 10 shall survive Closing for a period of [one (1)]
year after the Closing Date, except that no limitation on survival shall apply
to Section 10.3.

ARTICLE 11. MISCELLANEOUS

11.1. Assignment. This Agreement shall bind and inure to the benefit of Seller
and Buyer and their respective heirs, executors, administrators, personal and
legal representatives, successors and permitted assigns. Buyer may, without
Seller’s consent, assign its rights under this Agreement to an entity controlled
by, controlling or under common control with Buyer. Except to the extent
otherwise expressly permitted herein, Buyer shall not otherwise assign Buyer’s
rights under this Agreement without the prior written consent of Seller, which
consent may be withheld absolutely. Any subsequent assignment may be made only
with the prior written consent of Seller. No assignment of Buyer’s rights
hereunder made with Seller’s consent shall relieve Buyer of its liabilities
under this Agreement. This Agreement is solely for the benefit of Seller and
Buyer; there are no third party beneficiaries hereof (except to the extent
expressly provided otherwise herein). Any assignment of this Agreement in
violation of the foregoing provisions shall be null and void. Seller may freely
assign this Agreement, or any right, duty or partial interest therein, to any
Person, and Buyer agrees to pay the Purchase Price to the Seller and/or to any
assignee or designee of Seller (including, without limitation, an Intermediary
as contemplated by Section 11.11 hereof in the proportions determined by the
original Seller (Heena Hotel LLC), provided, however, no assignment of Seller’s
rights hereunder shall relieve Seller of its liabilities under this Agreement.

11.2. Notices. Notices and other communications required or permitted under this
Agreement shall be in writing and delivered by hand against receipt or sent by
recognized overnight delivery service or by confirmed facsimile (with a copy of
such facsimile notice simultaneously given by hand or recognized overnight
delivery service). All notices shall be addressed as follows:

 

- 36 -



--------------------------------------------------------------------------------

If to Seller:    with a copy to:

c/o Jiten Hotel Management, Inc.

495 Westgate Drive

Brockton, Massachusetts 02301

Attention: Nayan C. Patel

Tel. No.: 508/427-1667

Fax No.: 508/588-6905

  

Sherin and Lodgen LLP

101 Federal Street

Boston, MA 02110

Attention: Joshua M. Bowman

                    Paula G. Curry

Tel. No.: 617/646-2000

Fax No.: 617/646-2222

If to Buyer:    with a copy to:

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway,

Suite 410

Annapolis, MD 21401

Attention: Rick Adams

Tel. No.: 410/972-4143

Fax No.: 410/972-4180

  

Katten Muchin Rosenman LLP

2900 K Street, N.W.

North Tower – Suite 200

Washington, D.C. 20007-5118

Attention: Christina Hassan, Esq.

Tel. No.: 202/625-3555

Fax No.: 202/298-7570

If to Escrow Agent:   

First American Title Insurance Company

333 Earle Ovington Blvd

OMNI Building

Uniondale, NY 11553

Tel. No.: 516/832-3274

Fax No.: 646/487-1348

  

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile or email.
Notices may be given on behalf of a party by such party’s legal counsel.

11.3. Waiver of Jury Trial; Jurisdiction. Seller and Buyer each hereby waives
any right to jury trial in the event any party files an action relating to this
Agreement or to the transactions or obligations contemplated by this Agreement.
Any action, suit or proceeding arising out of this Agreement or the transactions
contemplated by this Agreement shall be brought exclusively in the United States
District Court for the Southern District of New York or a New York state court
having jurisdiction, and Seller and Buyer agree that such courts are the most
convenient forum for resolution of any such action and further agree to submit
to the jurisdiction of such courts and waive any right to object to venue in
such courts.

11.4. Counterparts and Effectiveness. This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute a single
binding instrument. Execution and delivery of this Agreement by facsimile shall
be sufficient for all purposes and shall be binding on any Person who so
executes.

 

- 37 -



--------------------------------------------------------------------------------

11.5. Brokerage. Buyer represents to Seller that no broker, finder or similar
consultant has acted on its behalf in connection with this Agreement or the
transaction contemplated by this Agreement. Seller represents to Buyer that
other than Wildedge Advisors LLC to which Seller shall pay a commission pursuant
to separate written agreement, no broker, finder or similar consultant has acted
on its behalf in connection with this Agreement or the transaction contemplated
by this Agreement. Buyer and Seller each shall indemnify and hold the other
harmless from claims made by any broker, finder or similar consultant claiming
through it for a commission, fee or compensation in connection with this
Agreement or the transaction contemplated by this Agreement. The indemnification
obligations set forth in this Section 11.5 shall survive Closing or any
termination of this Agreement.

11.6. Confidentiality. Buyer and Seller shall each maintain as confidential any
and all information and material obtained about the other which is furnished to
it by the other in connection with this Agreement, and such obligation shall
survive any termination of this Agreement and shall survive Closing
indefinitely. Buyer and Seller shall each maintain as confidential the terms of
this Agreement and such obligation shall survive Closing and any termination of
this Agreement, except such obligation shall terminate (i) on the Effective
Date, with respect to the existence of a pending transaction in New York City
for the sale of a newly-constructed hotel, the execution and delivery of this
Agreement and any other terms of this Agreement customarily required to be
disclosed by Buyer by the Securities and Exchange Commission, and (ii) at
Closing, with respect to the Purchase Price and Closing Date and any other terms
of this Agreement customarily required to be disclosed by Buyer by the
Securities and Exchange Commission (provided that the foregoing confidentiality
requirement shall not limit Seller’s or Buyer’s ability to utilize the form of
this Agreement or form of any other Transaction Document). Confidential
information shall not include information and material which (i) becomes
generally available to the public other than as a result of a disclosure
prohibited by this Section 11.6, (ii) is known to Buyer or Seller, as the case
may be, on a non-confidential basis, prior to its receipt of such information
and material from the other, or (iii) becomes available to Buyer or Seller, as
the case may be, on a non-confidential basis from a source other than the other
which is not prohibited from disclosing the same. Notwithstanding the foregoing,
(i) each of Buyer and Seller may disclose confidential information to its
employees, agents or advisors, to potential investors or lenders, and to other
third parties (to the extent such disclosure is required in order to consummate
the transactions described in this Agreement), in each case on a need-to-know
basis after the recipients of the information have been informed of the
confidential nature of such information and directed not to disclose such
information except in accordance with this Section 11.6, (ii) each of Buyer and
Seller may disclose confidential information to the extent required by any Legal
Requirement or the rules of any applicable securities market or exchange or
agency which regulates the foregoing, and (iii) Buyer and Seller, following
prior notice to and consultation with the other, may disclose the transaction
contemplated by this Agreement to the extent necessary to obtain consents or
approvals contemplated by this Agreement.

11.7. Bulk Sales Compliance. Seller and Buyer acknowledge that they do not
intend to comply with and have agreed to waive the provisions of any statutory
bulk sale or similar

 

- 38 -



--------------------------------------------------------------------------------

requirements applicable to the transactions contemplated by this Agreement, and
Seller and Buyer agree to rely upon the adjustment and indemnification
provisions of this Agreement to address any matters that would otherwise be
subject to such bulk sale requirements. Notwithstanding the foregoing, Seller
agrees to execute and deliver the Notification of Sale, Assignment or Transfer
in Bulk attached hereto as Exhibit F, to the extent required to do so under New
York law.

11.8. Public Announcements. Neither Seller nor Buyer shall make any public
statement or issue any press release prior to the Closing with respect to this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other party, except as otherwise required by applicable
Legal Requirements or the rules of any applicable securities market or exchange
or agency which regulates the foregoing. If either party determines that
applicable Legal Requirements require disclosure of this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby, then,
not less than twenty-four (24) hours prior to such disclosure, such party shall
notify and provide the other party an opportunity to comment on the disclosing
party’s form of press release, securities filing or other written disclosure.
Seller acknowledges that Buyer is required by the Securities and Exchange
Commission to issue a press release on the Closing Date or immediately
thereafter and Buyer shall provide a copy of such press release to Seller at
least two (2) Business Days prior to Closing.

11.9. Recordation. Neither Seller nor Buyer shall record this Agreement or any
notice of this Agreement in the land records of any jurisdiction, except that
Buyer shall be permitted to file a lis pendens in connection with the
preservation of its right hereunder to maintain an action for specific
performance pursuant to Sections 6.2 and 8.3.

11.10. Time of Essence. Time is of the essence with respect to all obligations
of Seller and Buyer under this Agreement.

11.11. Like-Kind Exchange. Notwithstanding anything contained herein to the
contrary, Buyer acknowledges that Seller may designate the Hotel as relinquished
property to consummate a like-kind exchange or reverse like-kind exchange under
Section 1031 of the Code (an “Exchange”) with respect to property that Seller
will acquire either prior to or within one hundred eighty (180) days after
Closing hereunder (the “Replacement Property”). In the event that Seller
designates the Hotel as relinquished property to consummate an Exchange through
the use of a qualified intermediary (the “Intermediary”) and/or Exchange
Accommodation Titleholder (“EAT”), Buyer agrees to cooperate in structuring the
transaction as an Exchange for the benefit of Seller and Buyer agrees to render
all required performance under this Agreement to either the Intermediary or the
EAT (either the Intermediary or the EAT referred to herein as the “Assignee”) to
the extent reasonably directed by Seller and to accept performance of all of
Seller’s obligations by the Assignee. Buyer agrees that performance by the
Assignee will be treated as performance by Seller, and Seller agrees that
Buyer’s performance to the Assignee will be treated as performance to Seller. No
assignment of rights under this Agreement to an Assignee shall effect a release
of Seller from obligations under this Agreement and Seller shall unconditionally
guarantee the full and timely performance by the Assignee of each and every one
of the representations, warranties, indemnities, obligations and undertakings of
Seller under this Agreement (and any amendments or modifications hereto). As
such guarantor, Seller shall be

 

- 39 -



--------------------------------------------------------------------------------

treated as a primary obligor with respect to those representations, warranties,
indemnities, obligations and undertakings, and, in the event of a breach, Buyer
may proceed directly against Seller on this guarantee without the need to join
or seek performance or collection from the Assignee. In addition, (i) Buyer
shall incur no additional liability in connection with the Exchange or its
cooperation hereunder; (ii) Buyer shall not be required to take title to any
property with respect to the Exchange; (iii) Seller shall be solely responsible
for any and all costs associated with the Exchange, including, without
limitation (a) costs to prepare the necessary agreements, escrow instructions
and other documents relating to the Exchange; (b) escrow costs, broker’s
commissions, title charges, recording costs or other charges relating to the
Exchange; and (c) attorneys’ fees and other costs incurred by Buyer and/or
Seller relating to the Exchange; (iv) the Closing shall not be contingent upon
the Exchange, and the Exchange shall not delay the Closing; and (v) Seller shall
save, protect, defend, indemnify and hold the Buyer Indemnified Parties harmless
from any and all additional costs, liabilities or expenses as a result of the
Exchange or its cooperation hereunder. This Section 11.11 shall survive the
Closing indefinitely.

11.12. Attorneys’ Fees. If either Buyer or Seller shall employ an attorney to
enforce its rights pursuant to this Agreement or any of the documents and
agreements delivered at Closing, then, in addition to the other amounts and
remedies to which the prevailing party may be entitled pursuant to the other
provisions of this Agreement, the prevailing party shall be reimbursed by the
non-prevailing party for reasonable attorneys’ and experts’ fees and expenses
including the costs of any litigation and appeal but excluding any incidental,
consequential, punitive or other special damages. This Section 11.12 shall
survive the Closing and any termination of this Agreement.

11.13. No Offer. Submission of this Agreement to Buyer does not constitute an
offer to sell. This Agreement shall become effective only upon execution and
delivery thereof by Seller and Buyer.

[Signatures on following page]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
as of the Effective Date:

 

    SELLER:    

HEENA HOTEL LLC,

a New York limited liability company

    By:   /s/ Khandu Patel     Name:   Khandu Patel     Its:   Member Manager  
  BUYER:    

CHSP 31ST STREET LLC,

a Delaware limited liability company

    By:   /s/ Graham J. Wootten     Name:   Graham J. Wootten     Its:   VP &
Secretary

JOINDER OF ESCROW AGENT

The undersigned is joining this Agreement to evidence its agreement to receive,
hold and disburse the Deposit in accordance with the terms of the Agreement.

 

    TERRA NOVA TITLE & SETTLEMENT SERVICES     By:   /s/ Christopher Clarke    
Name:   Christopher Clarke     Its:   President

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules

  

1.1.37

   Legal Description

3.5

   Pending Actions

3.6

   Violations of Law

3.8

   Equipment Leases / Personal Property Title Encumbrances

3.9

   Contracts

3.10

   Leases

3.11

   Plans and Specifications

3.15

   Environmental Disclosure

3.17

   Warranties

7.4

   Allocation of Closing Costs

Exhibits

     

A

   Form of Deed

B

   Form of Bill of Sale

C

   Form of Assignment and Assumption of Contracts and Leases

D

   Excluded Property

E

   Affidavit in Lieu of Registration

F

   Notification of Sale, Assignment or Transfer in Bulk



--------------------------------------------------------------------------------

SCHEDULE 1.1.37

Legal Description

 

Schedule 3.5



--------------------------------------------------------------------------------

SCHEDULE 3.5

Pending Actions

None

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 3.6

Violations of Law

None, except as disclosed on Buyer’s Title Commitment

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 3.8

Equipment Leases; Personal Property Title Encumbrances

None

 

Schedule 3.8



--------------------------------------------------------------------------------

SCHEDULE 3.9

Contracts

 

1. ADT Commercial Sales Agreement dated as of April 18, 2011

 

2. Microsoft Select License Agreement (Opera Express) dated November 30, 2010

 

Schedule 3.9



--------------------------------------------------------------------------------

SCHEDULE 3.10

Leases

None

 

Schedule 3.10



--------------------------------------------------------------------------------

SCHEDULE 3.11

Plans and Specifications

(all are dated July 2, 2010, except as noted)

 

1. Site Plan

 

2. Architectural Floor Plans

 

3. Architectural Elevations

 

4. Enlarged Guest Room Furnishing Plans

 

5. Civil/Site Plan

 

6. Architectural Plans including Reflected Ceiling Plans, Wall/Ceiling Assembly
Details, Enlarged Guest Room Furnishing Plans

 

7. Structural Plan

 

8. Mechanical Plan

 

9. Electrical Plan

 

10. Plumbing Plan

 

Schedule 3.10



--------------------------------------------------------------------------------

SCHEDULE 3.15

Environmental Disclosure

1. Phase I Environmental Site Assessment Report dated as of August 23, 2007 by
Hydro Tech Environmental, Corp.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 3.17

Warranties

See attached vendor list.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 7.4

Allocation of Closing Costs

 

Standard Title Premiums    Buyer ALTA Extended Coverage    Buyer Endorsements   
Buyer Recording / Clerk’s Fees (Except Release/Discharge Documents)    Buyer
Recording / Clerk’s Fees Release/Discharge Documents    Seller Escrow /
Settlement Fees    50/50 Split New York City Transfer Tax    Seller New York
State Transfer Tax    Seller New York City Mortgage Tax    Buyer Sales Tax on
Personal Property    Buyer

All fees, taxes, premiums and other costs associated with Buyer’s financing
shall be paid by Buyer.

[Split in accordance with local custom]

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Deed1

BARGAIN & SALE DEED

With Covenant Against Grantors’ Acts

 

 

 

 

-to-

 

 

 

 

Block

Lot

County:                         

Record and Return to:

 

 

1 

To be revised to reflect local requirements. [ALL EXHIBITS SUBJECT TO REVIEW BY
BUYER’S LOCAL COUNSEL AND FURTHER REVIEW BY BUYER AND TITLE COMPANY]

 

A - 5



--------------------------------------------------------------------------------

THIS INDENTURE, made as of the             day of             , 200    , between
            having an address at             , party of the first part, and
            , having an address at             , party of the second part,

WITNESSETH that the party of the first part, in consideration of Ten ($10.00)
Dollars and other good and valuable consideration, paid by the party of the
second part, does hereby grant and release unto the party of the second part,
the heirs or successors and assigns of the party of the second part forever,

ALL right, title and interest of the said party of the first part of, in and to
all that certain plot, piece or parcel of land, with the buildings and
improvements thereon, erected, situate, lying and being in the Borough of
Manhattan, County of New York and State of New York, and more particularly
bounded and described as follows:

SEE SCHEDULE “A” ATTACHED

BEING and intended to be the same premises conveyed to the party of the first
part by Deed dated             and recorded on             in the Office of
            , in Reel             , Page             .

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof,

TOGETHER with the appurtenances and all the estate and rights of the party of
the first part in and to said premises,

TO HAVE AND TO HOLD the premises herein granted unto the party of the second
part, the heirs, or successors and assigns of the party of the second part
forever.

AND the party of the first part covenants that the party of the first part has
not done or suffered anything whereby the said premises have been encumbered in
any way whatever, except as aforesaid.

AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payments of the cost of the improvement
before using any part of the total of the same for any other purpose.

The word “party” shall be construed as if it read “parties” whenever the sense
of this indenture so requires.

 

A - 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

 

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE

State of New York, County of             , ss:

On the day of in the year         , before me, the undersigned personally
appeared

, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

Notary Public     

[UNIFORM FORM OF ACKNOWLEDGEMENT TAKEN OUTSIDE NEW YORK STATE]

State of                                 )

County of                             ) ss.:

On the             day of             in the year 20            , before me, the
undersigned, personally appeared             , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument             and he/she/they
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual made such appearance before
the undersigned in the             (Insert the city or other political
subdivision and the state or country or other place where the acknowledgement
was taken.)

 

Notary Public

    

 

A - 7



--------------------------------------------------------------------------------

SCHEDULE A TO BARGAIN AND SALE DEED

Legal Description

 

A - 8



--------------------------------------------------------------------------------

EXHIBIT B

Form of Bill of Sale

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made as of             , 2011, by HEENA
HOTEL LLC, a New York limited liability company (“Seller”), in favor of CHSP
31ST STREET LLC, a Delaware limited liability company (“Buyer”).

RECITALS:

Pursuant to the Agreement of Purchase and Sale dated as of             , 200    
(as amended or assigned, “Purchase Agreement”), by and between Seller and Buyer,
Seller has agreed to sell to Buyer certain real property located in the County
of New York, State of New York, which is more fully described on Schedule 1
(“Real Property”). In connection with such sale of the Real Property, Seller has
agreed to assign to Buyer all of Seller’s right, title and interest in, to and
under all of the Personal Property (defined below).

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this assignment and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

 

1. Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Bill of Sale shall have the meanings given to them in the Purchase
Agreement.

 

2. Transfer of Property. Seller hereby sells, assigns, conveys, transfers, and
grants to Buyer all of Seller’s right, title and interest in, to and under the
following (collectively, but excluding the Excluded Property, “Personal
Property”): the Consumables, the Furnishings, the Inventories, the Miscellaneous
Hotel Assets, the assignable Permits and the assignable Intellectual Property,
each with respect to the Hotel located on the Real Property.

 

3. Binding Effect. This Bill of Sale shall be binding upon Seller and its
successors and assigns, and shall inure to the benefit of Buyer and its
successors and assigns.

[Signature on following page]

 

B - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
above written.

 

HEENA HOTEL LLC By:     Name:     Title:    

 

B - 2



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

Legal Description

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Assumption of Contracts and Leases

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made as of
            , 2011, between             (“Assignor”), and CHSP 31ST STREET LLC,
a Delaware limited liability company (“Assignee”).

RECITALS:

Pursuant to the Agreement of Purchase and Sale dated as of             , 200    
(as amended or assigned, “Purchase Agreement”), by and between Assignor and
Assignee, Assignor has agreed to sell to Assignee certain real property located
in the County of New York, State of New York, which is more fully described on
Schedule 1 (“Real Property”). In connection with such sale of the Real Property,
Assignor has agreed to assign to Assignee, and Assignee has agreed to accept and
assume, all of Assignor’s right, title and interest in, to and under all of the
Contracts [and Leases].

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1. Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the meanings given to them in the Purchase Agreement.

 

2. Assignment. Assignor hereby sells, assigns, conveys, transfers and grants to
Assignee all of Assignor’s right, title and interest in, to and under the
Contracts and Leases. Assignor retains all obligations of Assignor accruing
prior to the date hereof under or with respect to the Contracts and Leases
except to the extent any such obligation is prorated and adjusted pursuant to
ARTICLE 10 of the Purchase Agreement.

 

3. Assumption. Assignee hereby accepts all of Assignor’s right, title and
interest in, to and under the Contracts. Assignee hereby assumes all the duties,
obligations and liabilities of Assignor accruing from and after the date hereof
under or with respect to the Contracts and Leases.

 

4. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns.

 

5. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall constitute an original and all of which shall constitute one and
the same agreement.

 

C - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment under
seal as of the date first above written.

 

ASSIGNOR: HEENA HOTEL LLC By:     Name:      Title:    

 

ASSIGNEE: CHSP 31ST STREET LLC By:     Name:      Title:    

 

C - 2



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

Description of Real Property

 

C - 3



--------------------------------------------------------------------------------

EXHIBIT D

EXCLUDED PROPERTY

The following, as they pertain to Seller:

All appraisals or other economic evaluations of, or projections with respect to,
all or any portion of the Property, including without limitation (a) budgets
prepared by or on behalf of Seller or any affiliate of Seller and (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege or which are subject to a confidentiality
agreement.

Any insurance proceeds received by Seller either before or after Closing and
attributable to events which occurred prior to Closing, except to the extent
that all or any portion of such proceeds are to be provided to Buyer pursuant to
Article IX of the Agreement.

Proprietary software and intellectual property owned by third parties and/or
licensed through Licensor.

The name or logo of the Holiday Inn brand, which cannot be removed.



--------------------------------------------------------------------------------

Exhibit E

Affidavit in Lieu of Registration



--------------------------------------------------------------------------------

Exhibit F

Notification of Sale, Assignment or Transfer in Bulk